CaSe 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 1 of 67

Fi|| in this information to identify your case.'
' t

§ United States Bankruptcy Court for the:
D|STR|CT OF NEVADA

§ Case number (lfknown); Chapfer you are ming underi i
§ Chapter 7 §
‘ \;l Chapter 11

§ \;l Cha ter12 § _ _
El cha:rema n Check ifthis is an

§ 7 _ _l amended H|ing

 

Officia| Form 101
Voluntary Petition for lndividuals Filing for Bankruptcy 12/11

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint casesl these forms use you to ask for information from both debtors. For example, if a form asks. "Do you own a car,"
the answer would be yes if either debtor owns a car. When information ls needed about the spouses separate|y. the form uses Debtor 1 and
Debtor 2 to dist|nguish between them. ln joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the fonns.

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
infonnation. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m ldentify Yourself

About Debtor 1: About Debtor 2 (Spouse On|y in a Joint Case):

 

 

§ 1. Your full name

Write the name that is on your
govemment-issued picture JEZABEL

 

 

 

 

 

 

 

 

 

 

 

 

identification (for examp|e, F§rst name F§rst name
your driver's license or
passporf). Middle name Middle name
Bring your picture SUAREZ'GARC|A
identification to your meeting Las\ name '-ast name
with the trustee.
Suff\x (Sr., Jr,, ||, |l|) Suff\x (Sr,, Jr., ||, |l|)
2. All other names you
have used ln the last 8 Firs\ name Firs\ name
years
|nc|ude your married or Middle name Middle flame
maiden names.
Last name Last name
First name First name
Midd|e name Midd|e name
Last name Last name
3. Only the last 4 digits of
l your Social Security XXX " XX " -L -L -9_ -i- XXX " XX _ __ __ _ __ ,
number or federal 0R 0R
|ndividua| Taxpayer 1
identification number 9 XX " XX ___ __ ___ __ 9 XX _ XX ___ __ _ ___ ;l'
<lTiN) l

 

Ochia| Form 101 Voluntary Petition for |nd|v|dua|s Filing for Bankruptcy page 1

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 2 of 67

Case number iii)<m,wni

gmwa J EZABEL SUAREZ-GARC|A

Firs( Name Middle Name Last Name

 

4. Any business names

" and Employer
ldentification Numbers
(ElN) you have used in
the last 8 years

|nclude trade names and
doing business as names

About Debtor 11

m l have not used any business names or E|Ns.

About Debtor 2 (Spouse Only in a Jolnt Case):

n l have not used any business names or E|Ns.

 

Business name

Business name

 

Business name

Business name

 

 

 

 

 

 

 

 

 

 

B _ J
Ei_N _ _ _______ Ei_N _ _ _______
5_ Where you live lf Debtor 2 lives at a different address:
5240 ER|N ClR
Number Street Number Street
LAS VEGAS NV 89122
City State Z|P Code CiW State Z|P Code
CLARK
County County

lf your mailing address is different from the one
above, fill lt in here. Note that the court will send
any notices to you at this mailing address.

 

 

 

lf Debtor 2's mailing address ls different from
yours, fill lt in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State Z|P Code Cily State Z|P Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

m Over the last 180 days before filing this petition.
l have lived in this district longer than in any
other district.

n l have another reason. Explain.
(See 28 u.s.c. § 1408.)

 

 

 

 

[;l Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

n l have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

Official Form 101

Voluntary Petltlon for lndlvlduals Flllng for Bankruptcy page 2

Debtor 1

Case 19-11357-ab|

First Name

JEZABEL SUAREZ-GARC|A

Middle Name

Doc 1 Entered 03/11/19 16:10:39 Page 3 of 67

Case number (iiknawn)
Last Name

mall the Court About Your Bankruptcy Case

7.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

11.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
aft"i|iate?

Do you rent your
residence?

Oft"icial Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing
for Bankruptcy (Fonn 2010)). A|so, go to the top of page 1 and check the appropriate box.

m Chapter 7
Cl Chapter 11
El chapter 12

El chapter 13

Cl l will pay the entire fee when l file my petition. Please check with the clerk’s ofhce in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashiefs check, or money order. if your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address

Cl l need to pay the fee in installments lf you choose this option, sign and attach the
App/ication for individuals to Pay The Flllng Fee in installments (Official Form 103A).

m l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee `in installments). if you choose this option, you must fill out the App/lcatlon to Have the
Chapter 7 Flllng Fee Walved (Official Form 103B) and tile it with your petition.

 

 

 

 

 

 

 

cl No
m Yes. District LAS VEGAS When 02/1 1/2011 Case number UNKNOW
MM l DD lYYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD lYYYY
m No
n Yes. Debtor Re|ationship to you
District When Case number, if known
MM l DD lYYYY
Debtor Re|ationship to you
District When Case number, if known
MM l DD l YYYY
El No. Go to iine 12.
m Yes. Has your landlord obtained an eviction judgment against you?

iZl No. Go to iine 12.

El Yes. Fill out initial StatementAbout an Eviction Judgment Against You (Fonn 101A) and file it as
part of this bankruptcy petition

Voluntary Petition for individuals Filing for Bankruptcy page 3

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 4 of 67

Debter 1 J EZABEL SUAREZ'GARC|A Case number iir)mown)

First Name Middle Name Last Name

m Report About Any Businesses You own as a Sole Proprietor

12. Are you a sole proprietor m NO, 90 to Pan 4.
of any full- or part-time
business? n Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, paitnership, or
LLC.

lf you have more than one
sole proprietorship, use a
separate sheet and attach it

to this petition. C“y State ziP Code

 

Name of business, if any

 

Number Street

 

 

Check the appropriate box to describe your business.'
cl Hea|th Care Business (as defined in 11 U,S.C, § 101(27A))
cl Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
cl Stockbroker (as defined in 11 U.S.C. § 101 (53A))

El commodity Broi<er (as denied in 11 u.s.c_ § 101(6))
n None of the above

 

13. Are you filing under if you are filing under Chapter 11 , the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines lf you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor?
_ _ a No. l am not filing under Chapter 11.
For a definition of small
business debtor, see a No. l am filing under Chapter 11, but l am NOT a small business debtor according to the definition in
11 U-S-C~ § 101(519)- the Bankruptcy Code.

n Yes. l am filing under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

m Report if You own or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

14. Do you own or have any m NO
property that poses or is _
alleged to pose a threat cl Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any
property that needs

 

lmmedlate attentlon? |f immediate attention is needed, why is it needed.

For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

Where is the property?
Number Street

 

 

City State Z|P Code

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 4

 

Case 19-11357-ab|

beaten JEZABEL SUAREZ-GARC|A

First Name Middle Name

Last Name

Doc 1 Entered 03/11/19 16:10:39 Page 5 of 67

Case number i/rknawn)

m:xplain Your Efforts to Receive a Briefing About Credit Counseling

15. Teli the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy_ You must
truthfully check one of the
following choices. if you
cannot do so, you are not
eligible to fi|e.

lf you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Officia| Form 101

About Debtor1:

You must check one.'

g l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

U l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

n l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the brienng, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certihcate from the approved
agency, along with a copy of the payment plan you
developed, if any. lfyou do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

U l am not required to receive a briefing about
credit counseling because of:

U lncapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

Ei Disabiiity. iviy physical disability causes me
to be unable to participate in a
briehng in person, by phone, or
through the internet, even after l
reasonably tried to do so.

U Active duty. l am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briehng about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

n l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
pian, if any, that you developed with the agency.

n | received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Ei i certify that i asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still receive a brieing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed

Any extension of the 30~day deadline is granted
only for cause and is limited to a maximum of 15
days.

n l am not required to receive a briefing about
credit counseling because of:

n lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

U Disabi|ity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so.

U Active duty. l am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 6 of 67

bebteri JEZABEL SUAREZ-GARC|A

Fim Name Middle Name Last Name

mAnswer These Questions for Reporting Purposes

Case number illinowni

 

is. What kind of debts do
you have?

16a Are your debts primarily consumer debts? Consumerdebts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

m bio. Go to line 16b.
Ves. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

cl No, Go io line 16c.
ij ves. co to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

11. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

ia. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

msign Beiow

For you

m No. l am not filing under Chapter 7. Go to line 18.

Ms. l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

ici/rio
m Ves

E 149

ij 5099
Cl 100-199
Cl 200-999

E $0-$50,000

Cl $50,001-$100.000
Cl $100,001-$500,000
ij 3500,001-$1 million

m $o$so,ooo

Cl 350,001-$100,000
ij $100,001-$500,000
ij $500,001-$1 million

ij 1,000-5,000
ij 5,001-10,000
ij 10,001-25,000

ij $1,000,001-$10 million

ij $10,000,001-$50 million
ij $50,000,001-$100 million
ij $100,000,001-$500 million

ij $1,000,001-$10 million

ij $10,000,001-$50 million
ij $50,000,001-$100 million
El $100,000,001-$500 million

Cl 25,001-50,000
El 50,001_100,000
ij iviore than 100,000

ij 3500,000,001-$1 billion

ij $1,000,000,001-$10 billion
ij $10,000,000,001-$50 billion
ij iviore than $50 billion

ij $500,000,001-$1 billion

ij $1,000,000,001-$10 billion
ij $10,000,000,001-$50 billion
El ivlore than 350 billion

l have examined this petition, and l declare under penalty of perjury that the infon'naiion provided is true and

correct

|f l have chosen io file under Chapter 7, l am aware thai l may prooeed, if eligibie, under Chapter 7, 11,12, or 13
of title 11, United Staies Code. l understand the relief available under each chapler, and l choose to proceed

under Chapter 7.

if no attorney represents me and l did nol pay or agree to pay someone who is not an attorney to help me fill out
this documeni, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief iri accordance with the chapter of title 11, United Siaies Code, specified iri this petition,

l understand making a false siatemeni, concealing property, or obtaining money or property by fraud iri connection
with a bankruptcy case can result in fines up io $250,000, or imprisonment for up to 20 years, or boih.
18 U.S,C. §§ 152, 1341, 1519, and 3571.

X

 

Signaiure of Debior 1

Executed ori 5
MM

 

Official Form 101

'/l,

Voluntary Petltlon for lndlvlduals Filing for Bankruptcy

// ZO/‘i

/ DD lYYYY

 

Signaiure of Debtor 2

/ll ,

Executed on

MM/ DD /YYYY

 

page 6

 

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 7 of 67

Debtor1 JEZABEL SUAREZ'GARC|A Case number iir)<nowni

First Name Middle Name Last Name

/,

_ |, the attorney for the debtor(s) named in this petition, declare that l have informed the debtor(s) about eligibility
F°r your au°rney' 'f you are to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code. and have explained the relief
represented by one available under each chapter for which the person is eligible. l also certify that l have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that l have no
if you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect
by an attorney, you do not

 

 

 

 

 

 

 

 

need to file this page. x
Date
Signature ofAttomey for Debtor MM i DD iYYYY
Printed name
Firm name
Number Street
City State ZlP Code
Contact phone Email address
Bar number State

'…/l'//l y

 

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 7

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 8 of 67

Debtor 1 J EZAB EL S UAREZ'GARC|A Case number (i/known)

Firsi Name Middle Name

Last Name

 

~'»irl;t.",~»~¢,' ' ,.,~…1,-,1,/:,14;» \~ , l ~ 15 . ~

 

 

For you if you are filing this
bankruptcy without an
attorney

|f you are represented by
an attorney, you do not
need to file this page.

M_w/MM

 

Official Form 101

 

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly tile and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the courtl case trustee, U.S. trustee, bankruptcy administratorl or audit
firm if your case is selected for audit lf that happens, you could lose your right to tile another
casel or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts ln the schedules that you are required to file with the
court Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. lf you do not list a debt, the debt may not be discharged. lf you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying, individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

|f you decide to tile without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Ru|es of
Bankruptcy Procedure, and the local rules of the court in which your case is filed You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

l;l No

m Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

n No

m Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
l;l No

m Yes. Name of Person AMY M|LLER _
Attach Bankmptcy Petition Preparefs Notice, Declaration, and Signature (Official Form 119),

By signing here, l acknowledge that l understand the risks involved in filing without an attorney. l
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

W v x

 

 

 

 

Signature of Debtor 1 Signature of Debtor 2
Date _§ [// f /U/q Date
MM DD /YYYY MM / DD /YYYY
Contact phone Contact phone
Cell phone 7”3 "7/3 -¢3¢ W Cell phone
Email address Email address

 

 

 

   

Voluntary Petltion for individuals Filing for Bankruptcy page 8

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 9 of 67

 

 

 

Ccrtificate Number; 12459-NV-CC-032423003

12459-NV-CC-O3 2423003

CERTIFICATE OF CoUNSELING

l CERTIFY that on March 11, 2019, at 11:32 0'c10ck AM PDT, Jezabel Suarez
Garcia received from Abacus Credit Counseling, an agency approved pursuant to
11 U.S.C. § 111 to provide credit counseling in the District of Nevada, an
individual [0r group] briefing that complied with the provisions of 11 U.S.C. §§
109(h) and 111.

A debt repayment plan was not prepared lf a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet,

Date: March 111 2019 By: /s/Danell Rios-Schmehl
Name: Danell Rios-Schmehl

Title: Credit Counselor

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See ll U.S.C. §§ 109(h) and 521(b).

 

 

 

 

 

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 10 01 67

Fill in this information to identify the case:
De,,w" JEZABEL suAREz-GARC\A
First Name Mlddfe Name Last Name

Debtor 2
(SpOUSe, if f|iir\g) First Name Middfe Name Last Name

 

United States Bankruptcy Court for the: D|STR|CT OF NEVADA

Case number Chapter 7
(if knawn)

 

 

Official Form 119

Bankruptcy Petition Preparer’s Notice, Deciaration, and Signature 12115
Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. if more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who

does not comply with the provisions of title 11 of the United States Code and the Federal Ru|es of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

mNotice to Debtor

 

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be H|ed with any document prepared

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 etseq.);
whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;
what tax consequences may arise because a case is filed under the Bankruptcy Code;

whether any tax claims may be discharged;

whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

how to characterize the nature of your interests in property or your debts; or

what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer AMY M“-LER has notined me of

Name

any maximum allowable fee before preparing any document for filing or accepting any fee.

y Date 5////20/q

 

 

Signature of Debtor 1 acknowledging receipt of this notice MM / DD / YYYY
_ Date
Signature of Debtor 2 acknowledging receipt of this notice MM / DD / YYYY

Official Form 119 Bankruptcy Petition Preparer’s Notice, Deciaration, and Signature page 1

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 11 01 67

Debtor 1 JEZABEL SUAREZ’GARC|A Case number t/rknown)

First Name Midd|e Name Last Name

meclaratlon and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, l declare that:
l i am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

1 l or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Prepareras required by 11 U.S.C. §§ 110(b), 110(h)l and 342(b); and

l if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, | or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

 

 

 

AMY M|LLER OWNER AMY TAXES N MORE
Printed name Titie. if any Firm name, if it applies

8565 S. EASTERN AVE STE 128

Number Street

LAS VEGAS NV 89123 702-979-5837

City State Z|P Code Contact phone

l or my firm prepared the documents checked below and the completed declaration is made a part of each document that i check:

(Check all that apply.)
w Voluntary Petition (Form 101) m Scheduie l (Form 106|) n Chapter 11 Statement onour Current Month|y
in e For 1228
w StatementAbout Your Social Security Numbers m Scheduie J (Form 106J) n Com ( m )
Form 121 Chapter 13 Statement of Your Current Month|
w ( ) , _ w De°|a'a“°" About an |"dividua| Debt°"$ income and Caiculation of Commitment Periodl
Summary of Your Assets and Liabiiities and Scheduies (Form 106Dec) (Fom-. 1220-1)
Ceitain Statistica| information Form 1068um
w Sch d l NB (F 106~8) ( ) m Statement of Financial Affairs (Forrn 107) n chapter 13 calculation otYour Disposable
e ue orm
m statement of intention for individuals Filing '"°°"'e (F°"“ 1220'2)
m Scheduie C (Form 1060) Under Chapter 7 (Form 108) n App|ication to Pay Filing Fee in installments
m Scheduie D (FO"'"l 1060) w Chapter 7 Statement of Your Current (F°"T' 103A)
q schedule E/F (Fonn 106E/F) Monfhly income (Form 122A-1) M Application to Have chapterv Filing Fee
w s d l G F 10 G n Statement of Exemption from Presumption Wa'Ved (F°"T' 1038)
che u e ( mm 6 ) 07 Abu$e Under § 707(b)(2) w A list of names and addresses ofaii creditors
w schedule H (Fonn ioeil) (F°"“ 122A'1suPP) (Creditor Or mailing matrix)
n Chapter 7 Means Test Ca|culation n Other

(Form 122A-2)

Bankruptcy petition preparers must sign and give their Social Security numbers. if more than one bankruptcy petition preparer prepared the documents
to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

_§aa-_@£ -_2_§39 Da.e 5/¢/ [@a/Q
Social Security number of person whos_igned MM / DD/ YYY

 

 

AMY M|LLER

Printed name

___ __ ____ Date
Signature of bankruptcy petition preparer or officer, pnncipa|. responsible Social Security number of person who signed MM / DD/ YYYY
person, or partner

 

 

Pn'nted name

Official Form 119 Bankruptcy Pet|tion Preparer’s Notice, Deciaration, and Signature page 2

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 12 01 67

 

132800 (Fonn 2800) (12/15)
United States Bankruptcy Court
District Of NEMADA
JEZABEL SUAREZ-GARC|A
ln re Case No.
Debtor
Chapter Z

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C. § 110(h)(2).]

l. Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an
attorney, that I prepared or caused to be prepared one or more documents for filing by the above-named
debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For document preparation services I have agreed to accept ............................... $200.00
Prior to the filing of this statement I have received ............................................. $ 21 m gm
Balance Due ......................................................................................................... $0.00

2. I have prepared or caused to be prepared the following documents (iternize):

WPED ALL CHAPTER 7 FORMS (DECLARAT|ON ON FORM 119)
and provided the following services (itemize): PREPARE CHAPTER 7 FORMS ONLY

3. The source of the compensation paid to me was:
Debtor Other (specify)
JEZABEL SUAREZ-GARC|A paid me cash.
4. The source of compensation to be paid to me is:
Debtor Other (specify)
5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation

of the petition filed by the debtor(s) in this bankruptcy case,

6. To my knowledge no other person has prepared for compensation a document for filing in connection with
this bankruptcy case except as listed below:

 

 

 

NAME SOCIAL SECURITY NUMBER
/- 620602539 z/// /2€/7
Si e (-/ Social Security number of bankruptcy Date '
petition preparer*
AMY M|LLER 8565 S. EASTERN AVE SU|TE 28 LAS VEGAS NV 89123
Printed name and title, if any, of Address

Bankruptcy Petition Prep arer

* If the bankruptcy petition preparer is not an individual, state the Social Security number of the ofticer, principal,
responsible person or partner of the bankruptcy petition preparer. (Required by ll U.S.C. § 110).

A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of
Bankruptcy Procedure may result in fines or imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 13 01 67

Fill in this information to identify your case:

Debtor1 JEZABEL SUAREZ-GARC|A

First Name Middie Name Last Name

Debtor 2
(Spouse, if filing) Fiisi Name Middle Name Last Name

 

United States Bankruptcy Court for the: D|STR|CT OF NEVADA

 

n Check if this is an
titi<newn) amended filing

Case number

 

Official Form 1068um
Summary of Your Assets and Liabi|ities and Certain Statistical information 12/15

Be as complete and accurate as possib|e. |f two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this forrn. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

msummarize Your Assets

 

Your assets
Vaiue of what you own

1, Schedule A/B.' Property (Ofticiai Form 106A/B)

 

1a. Copy line 55, Total real estate, from Schedule A/B .......................................................................................................... $
1b. Copy line 62, Total personal property, from Schedule A/B ............................................................................................... $
1c. Copy line 63, Total of all property on Schedule A/B ......................................................................................................... $

 

 

 

m Summarize Your Liabi|ities

Your liabilities
Amount you owe

2. Schedule D.' Creditors Who Have Claims Secured by Property (Ofticiai Form 106D)

za. Copy the total you listed in Coiumn A, Amount of clalm, at the bottom of the last page of Part 1 of Schedule D ............ $ _M£

3, Schedule E/F.' Credltors Who Have Unsecured Clal'ms (Ofticial Form 106E/F)

3a Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ............................................ $ ~_-_-OM-

3b.Co th | ' 2 ' ' ' ' '
py etota claims from Part (nonpriontyunsecured claims) from line 61 of Schedule E/F ....................................... + $ 24,746_00

 

 

 

 

 

Your total liabilities $ 43’068-00
m Summarize Your income and Expenses
4. Schedule l: your lncome (Ofticiai Form 106|)
Copy your combined monthly income from line 12 of Schedule l .......................................................................................... $ -_£M
5. Schedule J.' your Expenses (Ofticial Form 106J)
Copy your monthly expenses from line 22c of Schedule J .................................................................................................... $ __3'1_87@_

Official Form 1OGSum Summary of Your Assets and Liabi|ities and Certain Statistical information page 1 of 2

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 14 01 67

Debtor 1 JEZABEL SUAREZ-GARC|A Case numbertirl<hawh)

First Name Middls Name Last Name

Part 4: Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

cl No. You have nothing to report on this pan of the form. Check this box and submit this form to the court with your other schedules.

m Yes

7. What kind of debt do you have?

m Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
fami|y, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8~99 for statistical purposes. 28 U.S.C. § 159.

cl Your debts are not primarily consumer debts. You have nothing to report on this pan of the form. Check this box and submit

this form to the court with your other schedules

8. From the Statement of Your Current Monthly lncome: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 1223 Line 11; OR, Form 1220-1 Line 14.

9_ Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

$ 3,198.23

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0-00
9b. Taxes and certain other debts you owe the government (Copy line 6b.) $ 0-00
Qc. C|aims for death or personal injury while you were intoxicated (Copy line 6c.) $ 0‘00
9d. Student ioans. (Copy line 6f.) $ 0-00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ O_OO
priority claims. (Copy line 69.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + $ 0.00
sg. Totai. Add lines 9a through sf. $ 0.00

 

 

 

Official Form 1068um Summary of Your Assets and Liabi|ities and Certain Statistical information

page 2 of 2

 

CaS€ 19-11357-ab| DOC 1 Eiitei’ed 03/11/19 16210:39

Fill in this information to identify your case and this filing:

JEZABEL SUAREZ GARC|A

Middie Name

Debtor 1

Firsi Name Lasi Name

Debtor 2
(Spouse, it liling) Firsi Name

 

Middie Name
United States Bankruptcy Court for the: D|STR|CT OF NEVADA

Case number

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

Page 15 of 67

El check if this is an
amended filing

12/15

ln each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possib|e. if two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

m Describe Each Residence, Building, Land, or other Real Estate You own or Have an lnterest ln

1. Do you own or have any legal or equitable interest in any residence, building, |and, or similar property?

EZi No. co to Part 2.

i;l Yes. Where is the property?
What is the property? Check all that apply.

a Single-family home

n Duplex or multi-unit building

a Condominium or cooperative
a Manufactured or mobile home
l'_'l Land

n investment property

a Timeshare

El other

1.1.
Street address, if available, or other description

 

 

 

City State Z|P Code

 

Who has an interest in the property? Check one.

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Credi`tors Who Have Clai'ms Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simp|e, tenancy by
the entireties, or a life estate), if known.

 

a Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

a At least one of the debtors and another

 

County

i:l Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

 

property identification number:

if you own or have more than one, list here:
What is the property? check all that apply.
n Single-family home
U Duplex or multi-unit building
n Condominium or cooperative
n Manufactured or mobile home
a Land
n investment property
Z|P Code a Timeshare

n Other

Who has an interest in the property? Check one.

1 .2.
Street address, if available, or other description

 

 

 

City State

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Credi'tors Who Have Clai'ms Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership

interest (such as fee simp|e, tenancy by
the entireties, or a life estate), if known.

 

a Debtor1 only

a Debtor 2 only

a Debtor1 and Debtor 2 only

n At least one of the debtors and another

 

County

i:l Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form 106A/B Schedule NB: Property

page 1

 

Case 19-11357-ab|

 

 

 

 

 

 

Doc 1 Entered 03/11/19 16:10:39 Page 16 0167

 

 

 

 

 

Debtor1 JEZABEL SUAREZ GARCIA Case number trtnownl
First Name Middie Name Last Name
What is the P"°Pe"ty? Check all that aPP\y- Do not deduct secured claims or exemptions. Put
t _ - the amount of any secured claims on Schedule D:
1.3. m Smg|e family home Creditors Who Have Ciaims Secured by Property
Street address, ifavailable, or other description n Duplex or multi-unit building
n Condominium or cooperative ec:tl;rr:n;r\;a|:let;>; the :;i:trle>i:\t v::|u;v:)lf1 ;he
n Manufactured or mobile horne p y
n Land $ $
n investment property b f h
» - Descri e the nature o your owners ip
lP d
my State z Co e n T'meshare interest (such as fee slmp|e, tenancy by
n Other the entireties, or a life estate), if known.
Who has an interest in the property? check one.
n Debtor1 only
County n Debtor 2 only
El Debtor1 and Debtor z only Cl Check ifthi_s is community property
l;l Ai least one of the debtors and another (see 'nstruc“°"s)
Other information you wish to add about this item, such as local
property identification number:
2 Add the dollar value of the portion you own for all of your entries from Part1, including any entries for pages $
you have attached for Part 1. Write that number here. ...................................................................................... 9

mescribe Your Vehicles

 

 

 

 

Do you own, |ease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives, lf you lease a vehicle, also report it on Scheduie G: Executory Contracts and Unexpired Leases.

3, Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

n No
w Yes
3.1. Make: 2014
Modei; DODGE
Yea,; cARAvAi
88,000

Approximate mileage:

Other information:

 

if you own or have more than one, describe here:

3,24 Make:
Mode|i
Year:
Approximate mileage;

Other information:

i

 

 

Official Form 106A/B

Who has an interest in the property? Check one.
m Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

m At least one of the debtors and another

n Check if this is community property (see
instructions)

Who has an interest in the property? check one.

n Debtor1 only

n Debtor 2 only

m Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Schedule Ach Property

Do not deduct secured claims or exemptions_ Put
the amount of any secured claims on Schedule D.'
Credi'tors Who Have Ciaims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 11,500.00 $ 0.00

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Propeny.

Current value of the Current value of the
entire property? portion you own?

page 2

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 17 01 67

 

 

Debtor1 JEZABEL SUAREZ GARC|A Case number tilknawrn
First Name Mlddie Name Last Name
3_3, Make: Wh° has an interest m the Pr°perty? Check °"e~ Do not deduct secured claims or exemptions Put
n Debtor 1 on| the amount of any secured claims on Schedule D.'
Model: y Credl'tors Who Have Claims Secured by Pmperty.
n Debtor 2 only
Year: Current value of the Current value of the

Approximate mileage:

Other information:

ua__,.__._u____,a__.__.__..m"._,,. _ ............................ 11

 

3.4_ Make:
Model:
Year:
Approximate mileage:

Other information:

 

n Debtor1 and Debtor 2 only
n At least one of the debtors and another

l;l Check if this is community property (see
instructions)

Who has an interest in the property? check one.

n Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

l;l Check if this is community property (see
instructions)

entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D.'
Credltors Who Have Claims Secured by Pmperty.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples.' Boats, trailers, motors, personal watercraft fishing vessels snowmobiies, motorcycle accessories

mNo

n Yes

4_1. Make:
Model:
Year:

Other information:

 

 

if you own or have more than one, list here:

4,21 Make:
Model:
Year:

Other information:

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here ........................................................................................................................ ')

Official Form 106A/B

Who has an interest in the property? check one.
m Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

l;l Check if this is community property (see
instructions)

Who has an interest in the property? check one.

m Debtor1 only

n Debtor 2 only

m Debtor 1 and Debtor 2 only

n At least one of the debtors and another

l;l Check if this is community property (see
instructions)

Schedule NB: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Credltors Who Have Claims Secured by Pmperty.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Creditors Who Have Ciaims Secured by Pmperty.

Current value of the Current value of the
entire property? portion you own?

 

 

 

3 0.00

 

 

 

page 3

 

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 18 of 67

JEZABEL SUAREZ GARC|A Case number (,fk,,own)

First Name Mlddle Name Last Name

mbescrihe Your Personal and Household ltems

Debtor 1

 

Do you own or have any legal or equitable interest in any of the following items?

6. Househo|d goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

a No » t
m Yes. Describe ......... LiviNG RooM FuRNiTuRE sET

7. E|ectronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

ClNo w ,
m Yes. Describe .......... ; TELEV|S|ON

8. Collectibles of value

Examples.' Anthues and figurines; paintings, prints, or other artwork; books, pictures Or Other art objects;
stamp, coin, or baseball card collections; other collectionsl memorabilia, collectibles
m No

a Yes. Describe ..........

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

m No .
a Yes. Describe ..........

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

m No ,i t ,
Cl Yes, Describe .......... -

11.C|othes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
Cl No , _ ,,,,, . ,
m Yes, Describe .......... » EVERYDAY CLOTHES

12.Jewelry
Examp|es: Everydayjewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
a NO r `

m Yes. Describe..........iE\/ERYDAY`JEWELRY
13. Non-farm animals
Examples: Dogs, cats, birds, horses

m No
a Yes. Describe,.........;

14_Any other personal and household items you dld not already |ist, lncluding any health aids you did not list

m No
a Yes. Give specific
information. _

15. Add the dollar value of all of your entries from Part 3, lncluding any entries for pages you have attached

for Part 3. Write that number here .................................................................................................................................................... -)

Official Form 106A/B Schedule AlB: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

$ 1,500.00

§ $ 300.00
s
~ s
f s
$____2_00-_00_
$ 150.00
$
$

 

 

$___2.1_50_-0£

 

page 4

 

 

 

 

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 19 of 67

JEZABEL SUAREZ GARC|A Case number (iiknawn)

First Name Midd|e Name Last Name

mbescribe Your Financial Assets

Debtor 1

 

Current value ot the
portion you own?

Do not deduct secured claims
or exemptions

Do you own or have any legal or equitable interest in any of the following?

16. Cash
Examp/es.' Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
m No
n Yes ................................................................................................................................................................ Cash: _______________________ $

17. Deposits of money
Examp/es.' Checking, savings, or other financial accounts; certificates of deposit shares in credit unions, brokerage houses,
and other similar institutions lf you have multiple accounts with the same institution, list each.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m No
m Yes ..................... institution name:
17.1. Checking account U-S- BANK $ O-OO
17.2. Checking account $
17.3. Savings account $
17.4. Savings account $
17.5. Cerlificates of deposit: $
17,6. Other financial account $
17.7. Other financial account $
17.8. Other financial account $
17.9. Other financial account $
18. Bonds, mutual funds, or publicly traded stocks
Examp/es.' Bond funds, investment accounts with brokerage firms, money market accounts
m No
m Yes ................. |nstitution or issuer name:
$
19. Non-pub|ic|y traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
m No Name of entity: % of ownership:
a Yes. Give specific O% %
information about o
them ......................... 0 /° °/° $
Oo/o 016 $

Official Form 106A/B Schedule AlB: Property page 5

Case 19-11357-ab|

JEZABEL SUAREZ GARC|A

Middle Name Last Name

Debtor 1

First Name

Doc 1 Entered 03/11/19 16:10:39 Page 20 of 67

Case number r,rknowm

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks cashiers’ checks promissory notes and money orders
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

mNo

ij Yes. Give specific
information about

issuer name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

them ....................... $
21. Retirement or pension accounts
Examp/es: interests in lRA, ERlSA, Keogh, 401(k), 403(b), thrift savings accounts or other pension or proiit-sharing plans
m No
ij Yes. List each
account separately Type of account: institution name:
401(\<) or similar pian; $
PensiOn plan: $
iRA; $
Re\i|’emel"\t account $
Keogh: $
Additiona| account $
Additiona| account: $
22.Security deposits and prepayments
Your Share ofaii unused deposits you have made so that you may continue service or use from a company
Examp/es.' Agreements with landlords prepaid rent, public utilities (electric, gas water), telecommunications
companies or others
m No
n Yes .......................... institution name or individual:
Electric: $
Gas: $
Heating oi|; $
Security deposit on rental unit: $
Prepaid rent: $
Telephone; $
Water: $
Rented fu rniture; $
Other;
$
23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
m No
m Yes .......................... issuer name and description;
$
$

 

Official Form 106A/B

Schedule AlB: Property

page 6

 

 

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 21 of 67

JEZABEL SUAREZ GARC|A Case number (irkmwn)

Debtor 1
First Name Midd|e Name Last Name

24. interests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
a No

n Yes """""""""""""""""""" institution name and description Separately file the records of any interests.ii U.S.C. § 521(c):

 

 

25_Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

ENO

n Yes. Give specific
information about them.... $

26_ Patents, copyrights, trademarks trade secrets, and other intellectual property
Examples: lnternet domain names, websites, proceeds from royalties and licensing agreements

ENO

n Yes. Give specihc
information about them.... _ $

27. Licenses, franchises, and other general intangibles
Examples: Building permits exclusive licenses cooperative association holdings, liquor licenses, professional licenses

ENO

n Yes. Give specific
information about them.... $

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

26.Tax refunds owed to you

m No , t t ., t

\;\ Yes. Give specific information Federa|; $
about them, including whether
you already filed the returns State: $

and the tax years. .......................
Local; $

29. Fami|y support
Examples: Past due or lump sum alimony, spousal support child suppoit, maintenance, divorce settlement property settlement

ENO

\;\ Yes. Give specific information ..............

Alimony: $
j Maintenance: $
Support: $
Divorce settlement $
Property settlement $
30. Other amounts someone owes you
Examples: Unpaid wages disability insurance payments disability bene&ts, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
m No
n Yes. Give specihc information ...............
, $

Official Form 106A/B Schedule AlB: Property page 7

 

 

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 22 of 67

Debtor1 JEZABEL SUAREZ GARC|A Case number iirknown)

First Name Middle Name Last Name

31. interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowners or renter’s insurance
m No

m Yes' Name me insurance C(_’mpany Company name: Beneficiary; Surrender or refund value:
of each policy and list its value.

 

 

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trusl, expect proceeds from a life insurance policy. or are currently entitled to receive
property because someone has died.

mNo

C\ Yes. Give specific information ..............

33. Claims against third parties whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes insurance claims or rights to sue

mNo

C\ Yes. Describe each ciaim. .................... g

34.0ther contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to setoff claims

mNo

m Yes. Describe each ciaim. .................... l

35.Any financial assets you did not already list

mNo

C\ Yes. Give specihc information ............ s

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that number here .................................................................................................................................................... ') $ O'OO

 

 

 

mbescribe Any Business-Related Property You Own or Have an interest ln. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
Ei No. Go io Pans.
Cl Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

38.Accounts receivable or commissions you already earned

m No '_
E] Yes. Describe .......

39. Office equipment, furnishings, and supplies
Examples: Business-related computers software, modems, printers copiers fax machines rugs telephones desks chairs electronic devices

mNo ,t,»,.,.,~.t,, _.~ t
C\ Yes. Describe ....... ` ` d y ` '$

Official Form 106A/B Schedule AIB: Property page 8

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 23 of 67

JEZABEL SUAREZ GARC|A Case numbe¢ii,kmw,,,

Debtor 1
First Name Middle Name Last Name

40. Machinery, fixtures, equipmentq supplies you use in business, and tools of your trade

MNo

n Yes. Describe ....... :$
41.lnventory

m No ~ y

n Yes. Describe ........ $

42. interests in partnerships orjoint ventures

w No

cl Yes‘ Describe """" Name of entity: % of ownership:
% $
% $
% $

 

 

 

43.Customer lists, mailing lists, or other compilations
m No
Cl Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

n No
n Yes. Describe ........

44.Any business-related property you did not already list
m No

Cl Yes. Give specific
information .........

 

 

 

 

 

MMMMMQ

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ O_OO
for Part 5. Write that number here .................................................................................................................................................... 9 _____

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest ln.
if you own or have an interest in farmland, list lt in Part1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
w No. Go to Part 7.
Cl Yes. Go to line 47.
Current value of the
portion you own?

Do not deduct secured claims
or exemptions

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

g No
n Yes

Official Form 106A/B Scheduie AIB: Property page 9

 

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 24 of 67

JEZABEL SUAREZ GARC|A Case number (ifk,,own)

First Name Middle Name Last Name

Debtor 1

48. Crops--either growing or harvested

mNo

l:l Yes. Give specific y `
information. ............ ` g $

49. Farm and fishing equipment, implements machinery, fixtures and tools of trade

m No
m Yes .......................... , “'

50. Farm and fishing supplies chemicals and feed

m No
Ei Yes .......................... '

51.Any farm- and commercial fishing-related property you did not already list
m No

m Yes. Give specific ~ g
information. ............ \. $

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here .................................................................................................................................................... 9

 

0.00

 

Describe All Property You Own or Have an lnterest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets country club membership

mNo

l:l Yes. Give specific
information. ............

 

 

54.Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. 9 $

0.00

 

List the Totals of Each Part of this Form

55.Part1: Total real estate, line 2 .............................................................................................................................................................. 9 $

ss. Part 2: Total vehicles line 5 $ O-OO

57. Part 32 Total personal and household items line 15 $ 21150'00

ss Part 4: Total financial assets, line 36 $ 0'00

59. Part 5: Total business-related property, line 45 $ 0'00

so, Part 6: Total farm- and fishing-related property, line 52 $ 0'00

61. Part 7: Total other property not listed, line 54 + $ 0.00

sz.Total personal property. Add lines 56 through 61. .................... $ 2’150'00 §Copy personal properly total 9 + $

0.00

2,150.00

 

63.Tota| of all property on Schedule A/B. Add line 55 + line 62 .......................................................................................... $

 

2,150.00

 

Official Form 106A/B Schedule Ale Property

page 10

 

 

 

 

 

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 25 of 67

Fill in this information to identify your case:

JEZABEL SUAREZ GARCiA

First Name Middle Name Last Name

Debtor 1

 

Debtor 2
(Spouse, if filing) i=lisi Name Middle Name i,aei Name

 

United States Bankruptcy Court for the: D|STR|CT OF NEVADA

Case number [:l Check if this is an
“"‘“°`”“) amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt nine

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B.' Property (Offlcial Form 106A/B) as your source, list the property that you claim as exempt, if more
space is needed, fill out and attach to this page as many copies of Part 2.' Addifional Page as necessary. On the top of any additional pages write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt, Alternative|y, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory llmit. Some exemptions-such as those for health aids, rights to receive certain benefits and tax-exempt
retirement funds_may be unlimited in dollar amount However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount

mldentify the Froperty You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you,

w You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
Cl You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you ||st on Schedule A/B that you claim as exempt, fill in the information beiow.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption

Schedule A/B
§§§§,ip“°n; D_QQQE_QABMAN__ $ 11,500.00 g $ Nev. Rev. Stat. Annlvlo,
Line from m 100% of fair market value, up to §21'090(1)(p)-
schedule A/B; 3.1 any applicable statutory limit
E::;ription: _LMMG_ELLB_N|LLBF_ $ 1,500.00 Cl $ Nev. Rev. Stat. Ann.
Line from 6 m 100% of fair market value, up to §21-090(1)(b)
Schedule A/B; any applicable statutory limit
E;':;riptinn; TEL V‘S|O $ 300_00 Cl $ Nev. Rev. Stat. Ann.
Line from m 100% of fair market value, up to §21-090(1)(b)
Schedule A/B; 2 any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

MNO

Cl Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
Cl No
Cl Yes

Official Form 1060 Schedule C: The Property You Claim as Exempt page 1 of_

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 26 of 67

 

 

 

 

 

Debtor1 JEZABEL SUAREZ GARC|A Case number mimwnl
FirstName Middle Name Last Name
mditional Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief Nev. Rev. Sfaf Ann.
. . _ CLOTHES 200.00 '
description. $ a 5 v §21'090(1)([))
Line from 1 1 a 100% of fair market value, up to
Schedu/e A/B'. __ any applicable statutory limit

 

Brief N .R . tt.A . 1.00
description: -J-EWELRY-__ $ 150-00 D$ (1‘;2/3) ev Sa nn §2 9

a 100% of fair market value, up to

 

 

Line from 12 _ v n
Schedule A/B; __ any applicable statutory limit
Brief

description: __-____- $ m $

Line from a 100% affair market value, up to

 

Schedule A/B: __ any applicable statutory limit

 

 

 

 

 

 

 

 

 

 

Brief

description: __-____- 5 m $

Line from \;l 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief

description: 5 n $

Line from \;l 100% of fair market value, up to
Schedule A/B; _ any applicable statutory limit
Brief

description: ______ $ n $

Line from \;l 100% of fair market value, up to
Schedule A/B_~ ____ any applicable statutory limit
Brief

description: ____ $ n $

Line from \;l 100% of fair market value, up to
Schedule A/B; any applicable statutory limit
Brief

description: -_-__ 5 m $

Line from \;l 100% of fair market value, up to
Schedule A/B_' __- any applicable statutory limit
Brief

description: ____ $ m $

Line from \;l 100% affair market value, up to
Schedule A/B; "__~ any applicable statutory limit
Brief

description: ____-_- $ a $

Line from \;l 100% affair market value, up to
Schedule A/B; any applicable statutory limit
Brief

description: _____-_- $_______ a $

Line nom El 100% of fair market value, up re
Schedule A/B.' _- any applicable statutory limit
Brief

description: _____-_- $ m $

Line from a 100% of fair market value, up to
Scheduie A/B.' ___ any applicable statutory limit

 

Official Form 1060 Schedule C: The Property You Claim as Exempt page of

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 27 of 67

Fill in this information to identify your case:

JEZABEL SUAREZ GARC|A

Debtor 1

First Name

Debtor 2

Middle Name

Last Name

 

(Spouse, iffiiing) Firsi Name

Middle Name

Last Name

United States Bankruptcy Court forthe: D|STR|CT OF NEVADA

Case number

 

El check irihis le an

 

lit known)

Official Form 106D

 

Schedule D: Creditors Who Have Claims Secured by Property

amended filing

12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the Additiona| Page, fill it out, number the entries and attach it to this form. On the top of any

additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
l;l No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.

w Yes. Fill in all of the information below.

m List All Secured Claims

 

Coiumn A Coiumn B Coiumn C
2. List ali secured claims if a creditor has more than one secured claim, list the creditor separately Amounl of claim Vellue of collatl,l.al Unsecul.ed
for each claim. if more than one creditor has a particular claim, list the other creditors in Part 2. Do nol deducl me that supports mls portion
As much as possible. list the claims in alphabetical order according to the creditor’s name. value of collaleral. claim ll any

@ CHASE MORTGAGE

 

Creditors Name

700 KANSAS LANE

 

 

 

Number Street
MONROE LA 71203
City State ZiP Code

Who owes the debt? Check one.

Cl Debtor 1 only

m Debtor2 only

m Debtor 1 and Debtor 2 only

m At least one ot the debtors and another

Cl Check if this claim relates to a
community debt

Pate debt was incurred

iigl UN|FY FCU

 

Creditors Name

1899 WESTERN WAY

 

 

 

Number Street
TORRANCE CA 90501
City State ZiP Code

Who owes the debt? Check one_

q Debtor 1 only

[;\ Debtor 2 only

m Debtor 1 and Debtor 2 only

[;\ At least one ol the debtors and another

El Check if this claim relates to a
community debt

Date debt was incurred

Describe the property that secures the claim:

:HOME l
As ofthe date you file, the claim is: Check ali that apply.
[;\ Contingent
n Un|iquidated
[;\ Disputed
Nature Of lien. Check all that app|y.

q An agreement you made (such as mortgage or secured
car loan)

m Statutory lien (such as tax lien, mechanic's llen)

[;\ Judgment lien from a lawsuit

m Other (including a right to offset)

Last 4 quig"s.,.,,°_.§_a£§.?t’ !1‘_ ..'.‘..E'Ti'.’§' __

 

Describe the property that secures the claim: $

§DODGE cARAvAN §
As of the date you file, the claim is: Check all that appiy.
m Contingent
C.i unliquidated
m Disputed
Nature of lien. Check all that apply.

q An agreement you made (such as mortgage or secured
car loan)

Cl Statutory lien (such as tax iien, mechanics iien)

m Judgment lien from a lawsuit

m Other (including a right to offset)

Last 4 dlg”itswofnaccount number __

 

Add the dollar value of your entries in Coiumn A on this page. Write that number here:

Official Form 1060

Schedule D: Creditors Who Have Claims Secured by Property

 

page 1 of __

 

Case 19-11357-ab|

JEZABEL SUAREZ GARC|A

Middle Name

Debtor 1
First Name

Doc 1 Entered 03/11/19 16:10:39 Page 28 of 67

Case number lirknewnl

Last N amc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

` . ` Coiumn A Coiumn B Coiumn C
Additlonal Page _
l _ _ _ _ , Amount of claim Vaiue of collateral Unsecured
After listing any entries on this page, number them beginning with 2.3, followed 00 not deduct the that supports this portion
by 2~4’ and s° f°"th' value of coilateral. Claim if any
Describe the property that secures the claim'. $ $ $
Creditors Name ;, t__ ,M, _._.___. ., 1 ..,… … t, ,, , ,_ l
§ `l
Number Street l
i__ …,_ ,_, . i
As of the date you file, the claim is: Check ali that apply.
n Contingent
city stale ziP code Cl unliquidated
cl Disputed
Who owes the debt? Check One. Nature of lien. check all that apply
n Debtor 1 On'y n An agreement you made (such as mortgage or secured
n DebtorZonly car loan)
l;] Deblol 1 and Deblol 2 only n Statutory lien (such as tax lien, mechanic`s lien)
n At least one of the debtors and another cl J\ld¢.l\’“ent lien from a lawsuit
n Other (including a right to offset)
El cheek if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number _ _ _ _
L_| Describe the property that secures the claim: $ $ $
Creditors Name ?. 11 _-i 1 ,,, ,t-,,_. ..__W,W_,__. ___t ___,, _g_ _,l
Number Street a … _ t, ,, ,_
As of the date you file, the claim is: Check ali that appiy.
n Contingent
Cl unliquidated
City State ZiP Code n Disputed
who owes the debt? Check one' Nature of lien, Check all that apply.
n Debtor 1 only n An agreement you made (such as mortgage or secured
n Debtor 2only cal loan)
cl Debtor1 and Debtor 2 °n|¥ n Statutory lien (such as tax lien, mechanic’s lien)
n At least one of the debtors and another l;] Judgment lien from a lawsull
. . ` ' ` t
n Check if this claim relates to a n Other ('nc|udmg a ngh to offset)
community debt
Date debt was incurred Last 4 digits of account number_ _ _ _
L.| $ $ $

 

Creditors Name

 

Number Street

 

Describe the property that secures the claim:

 

 

 

 

As of the date you file, the claim is: Check ali that appiy.

n Contingent

 

City State Z|P Code

n Un|iquidated

n Disputed

Who owes the debt? Check one.

Debtor 1 only l;]
Debtor 2 only
Debtor 1 and Debtor 2 only

At least one of the debtors and another

Cl
Cl
Cl

l:i UUUU

Check if this claim relates to a
community debt

Date debt was incurred

Add the dollar value of your entries in Coiumn A on this page. Write that number here:

if this is the last page of your form, add the dollar value totals from all pages.

Write that number here:
Official Form 106D

Last 4 digits of account number

Nature of lien, Check all that appiy.

An agreement you made (such as mortgage or secured
car loan)

Statutory lien (such as tax lien, mechanic’s lien)
Judgment lien from a lawsuit
Other (including a right to offset)

 

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

page _ of

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 29 of 67

JEZABEL SUAREZ GARC|A Case number (Mnawn)

First Name Middle Name Last Name

must others te se Netined for a nehi That Yeu Already Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, ita collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. |f you do not have additional persons to
be notified for any debts in Part 1, do not fill out or submit this page.

 

Debtor 1

g On which line in Part1 did you enter the creditor?

 

Name Last 4 digits of account number _ _ _ _

 

Number Street

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

City State ZlP Code

[:] On which line in Part 1 did you enter the creditor? _
Name Last 4 digits of account number_ _ _ _
Number Street
City State ZlP Code

‘:] On which line in Part1 did you enter the creditor? _
Name Last 4 digits of account number_ _ _ _
Number Street
City State Z|P Code

[:] On which line in Part1 did you enter the creditor?
Name Last 4 digits of account number _ _ _ _
Number Street
City State ZlP Code

‘:] On which line in Part1 did you enter the creditor?
Name Last 4 digits of account number _ _ _ _

 

Number Street

 

 

 

 

 

 

City State ZlP Code

‘:] On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number_ _ _ _
Number Street
City State ZlP Code

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page of

 

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 30 of 67

Fill in this information to identify your case:
oewa JEZABEL SUAREZ GARCiA
Firsl Name Middle Name Last Name

Debtor 2
(SpouSB, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: D|STR|CT OF NEVADA

El Check if this is an

 

 

 

 

(t"i?::oc/:)mber amended filing
Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPR|OR|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. A|so list executory contracts on Schedule
A/B: Property (Offic|a| Forrn 106AIB) and on Schedule G: Executory Contracts and Unexpired Leases (Officia| Forrn 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the |eft. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

List All of Your PRloRlTY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
a No. Go to Part 2.
a Yes.

2. List all of your priority unsecured claims. |f a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. |f a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possib|e, list the claims in alphabetical order according to the creditor’s name. lf you have more than two priority
unsecured claimsl fill out the Continuation Page of Part 1. lf more than orie creditor holds a particular c|aim, list the other creditors iri Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

Total claim Prlority Nonpriorlty
amount amount
2.1
Last4 digits of account number _ _ _ _ $ $ $
Pn`ority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that app|y.
city state ziP code n C°"“"ge"t
n Un|iquidated
Who incurred the debt? Check one. .
n Disputed
m Debtor 1 only
El Debtor 2 only Type of PRloRlTY unsecured claim:
g Debtor 1 and Debtor 2 only n Domestic support obligations
At least one of the debtors and another n Taxes and certain other debts you owe the government
n check 'f this c|a'm is for a commumty debt m C|aims for death or personal injury while you were
ls the claim subject to offset? '"‘°X'°ated
m No n Other. Specify
_u,Q,.Ysi. ., _. _. . . ,_
|2`2 l Last4 digits of account number _ _ _ _ $ $ $

 

 

Priority Creditors Name
When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check all that app|y.
m Contingent

city state zlP code n Un|iquidated

Who incurred the debt? Check one. n Disputed

n Debtor1 only

m Debtor 2 only

m Debtor1 and Debtor 2 only

n At least one of the debtors and another

Type of PR|OR|TY unsecured claim:
n Domestic support obligations

Taxes and certain other debts you owe the government

n Check if this claim is for a community debt intoxicated

El
n Claims for death or personal injury while you were
El Other Specify

ls the claim subject to offset?

m No
El Yes

 

Official Form 106E/F Schedule E/F: Creditors Who lj|ave Unsecured Claims page 1 of_

Case 19-11357-ab|
JEZABEL SUAREZ GARClA

First Name Middle Name

Debtor 1

Last Name

Doc 1 Entered 03/11/19 16:10:39 Page 31 of 67

Case number inknawnl

main PR|OR|TY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

[:l

 

 

 

 

Priority Creditors Name
Number Street
City State ZlP Code

Who incurred the debt? Check one.

a Debtor1 only

Cl Debtor 2 only

a Debtor 1 and Debtor 2 only

a At least one of the debtors and another

Cl check it this claim is for a community debt

ls the claim subject to offset?

a No
Cl Yes

 

Priority Creditors Name

 

Number Street

 

 

City State ZlP Code

Who incurred the debt? Check one.

a Debtor1 only

a Debtor 2 only

a Debtor1 and Debtor 2 only

a At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

a No
n Yes

 

Priority Creditors Name

 

Number Street

 

 

City State ZlP Code

Who incurred the debt? Check one.

a Debtor1 only

a Debtor 2 only

a Debtor 1 and Debtor 2 only

a At least one of the debtors and another

a Check if this claim is for a community debt

ls the claim subject to offset?

a No
n Yes

Official Form 106E/F

Schedule ElF: Creditors Who Have Unsecured C|aims

Nonpriority
amount

Priority
amount

Total claim

Last 4 digits of account number _ _ _ _
When was the debt incurred?

As of the date you file, the claim is: Check all that app|y.

a Contingent
El unliquidated
a Disputed

Type of PR|OR|TY unsecured claim:

a Domestic support obligations
a Taxes and certain other debts you owe the government

a C|aims for death or personal injury while you were
intoxicated

a Other. Specify

 

 

Last 4 digits of account number _ $ $ $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

a Contingent
El unliquidated
El Disputed

Type of PR|OR|TY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

IJ UIJU

 

Last 4 digits of account number _ $ $ $

 

When was the debt incurred?

As of the date you file, the claim is: Check all that app|y.

a Contingent
El unliquidated
a Disputed

Type of PR|OR|TY unsecured claim:

a Domestic support obligations
a Taxes and certain other debts you owe the government

a Claims for death or personal injury while you were
intoxicated 1 ,_ . _

a Other. Specify

 

page _ of _

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 32 of 67

Debtor1 JEZABEL SUAREZ GARC|A

First Name Middle Name Last Name

List All of Your NONFR|OR|TY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

Case number tirlrnpwni

m No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. ita creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

E BANK oF MlssouRl

Nonpriority Creditors Name

5109 S BROADBAND LANE

 

 

Number Street
SlOUX FALLS SD 57109
City State ZlP Code

Who incurred the debt? Check one.

m Debtor1 only

U Debtor 2 only

n Debtor 1 and Debtor 2 only

Cl At least one of the debtors and another

0 Check if this claim is for a community debt

ls the claim subject to offset?

m No
a Yes

E;__| cAPlTAl_ oNE BANK oF usA NA

 

Nonpriority Creditors Name

PO BOX 30281 _

 

 

Number Street
SALT LAKE C|TY UT 84130
City State ZlP Code

Who incurred the debt? Check one_

m Debtor1 only

Cl Debtor2 only

n Debtor 1 and Debtor 2 only

a At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

m No
Cl Yes

E CRED|T ONE BANK

Nonpriority Creditors Name

PO BOX 98872

 

 

Number Street
LAS VEGAS NV 89193
City State ZlP Code

Who incurred the debt? Check one.

q Debtor 1 only

a Debtor 2 only

Cl Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check lf this claim is for a community debt

ls the claim subject to offset?

q No
a Yes

Official Form 106E/F

Schedule ElF: Creditors Who Have Unsecured Claims

 

 

Total claim

Last 4 digits of account number_ _ _ _ $ 419_00
When was the debt incurred?
As of the date you file, the claim is: Check all that apply.
Cl Contingent
n Un|iquidated
n Disputed
Type of NONPR|OR|TY unsecured claim:
a Student loans
Cl Obligations arising out of a separation agreement or divorce

that you did not report as priority claims
n Debts to pension or profit-sharing plans, and other similar debts
d other. Specify CRED|T CARD
Last 4 digits of account number _ _ _ _ $__lz_€M’_-O_Q_
When was the debt incurred?
As of the date you file, the claim is: Check all that app|y.
a Contingent
Cl unliquidated
a Disputed
Type of NONPR|OR|TY unsecured claim:
a Student loans
n Obligations arising out of a separation agreement or divorce

that you did not report as prion'ty claims
a Debts to pension or profit-sharing plans, and other similar debts
d other_ specify CRED|T CARD
Last 4 digits of account number _ _ _ $ 11116.00

When was the debt incurred?

As of the date you file, the claim is: Check all that app|y.

Cl Contingent
Cl unliquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

a Student loans

Cl Obligations arising out of a separation agreement or divorce
that you did not report as prion`ty claims

Cl Debts to pension or profit-sharing plans, and other similar debts

q Other. Specify CRED|T CARD

page _ of _

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 33 of 67

Debtor1 JEZABEL SUAREZ GARC|A

Flrsl Name Middle Name Last Name

Case number llri<nownl

Your NONPR|OR|TY unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

 

li-_:i wyatt

Nonpriority Creditors Name

1910 PALOMAR POlNT WAY STE 101

 

 

Number Street
CARLSBAD CA 92008
City State ZlP Code

Who incurred the debt? Check one.

a Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

a Check if this claim is for a community debt

ls the claim subject to offset?

mr No
n Yes

g mas.vws._..,.,a,a.t.o
AD ASTRA RECOVERY SERV|CE

Nonprionty Creditors Name

7330 W 33RD ST N STE 118

 

 

Number Street
WlCHlTA KS 67205
City State ZlP Code

Who incurred the debt? Check one.

q Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

521 No
n Yes

 

ALL|ED COLLECT|ON SVCS

 

Nonpriority Creditors Name

3080 S DURANGO DR STE 208

 

 

Number Street
LAS VEGAS NV 89117
City State ZlP Code

Who incurred the debt? Check one_

q Debtor 1 only

n Debtor2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

d No
n Yes

Official Form 106ElF

Last 4 digits of account number _ _ _ _ $ 180_00
When was the debt incurred?

As of the date you file, the claim is: Check all that app|y.

n Contingent
n Un|iquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
n Debts to pension or profit-sharing plans, and other similar debts

iizi other.speary SALES CoNTRACT

...…..,.,. _ ~ a a.ea`..a~\,.<st~.w,.~ .l ,.~~…..l,..t…».... ,.t....`a.....,.

Last 4 digits of account number _ $ 1,746.00

When was the debt incurred?

As of the date you file, the claim is: Check all that app|y.

n Contingent
El unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify COLLECT\ON

$ 172.00

Last 4 digits of account number _

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

El contingent
n Un|iquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

n Other.Specify COLLECT|ON

Schedule ElF: Creditors Who Have Unsecured C|aims page _ of_

Case 19-11357-ab|
Deblo,i JEZABEL SuAREz GARClA

First Name Middle Name Last Name

Doc 1 Entered 03/11/19 16:10:39 Page 34 of 67

Case number liii<nownl

 

m¥our NONPR|OR|TY Unsecured claims - continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

.1

HP SEARS

Nonpriority Creditors Name

PO BOX 2307

Number Street

BAKERSF|ELD CA

City State

 

Who incurred the debt? Check one.

q Debtor1 only

a Debtor 2 only

a Debtor 1 and Debtor 2 only

a At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

ul No
a Yes

lQ DATA lNT'L lNC

Nonpriority Creditors Name

PO BOX 340

Number Street

93303

ZlP Code

98041

 

BOTHELL WA

City State

Who incurred the debt? Check one.

q Debtor 1 only

a Debtor2 only

a Debtor 1 and Debtor 2 only

a At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

ul No
Cl Yes

   

M|DLAND FUND|NG LLC

Nonpriority Creditors Name

2365 NORTHS|DE DR|VE STE 300

ZlP Code

 

Num ber Street

SAN D|EGO CA

92108

 

City State

Who incurred the debt? Check one.

q Debtor1 only

a Debtor 2 only

a Debtor 1 and Debtor 2 only

a At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

g No
a Yes

ZlP Code

Total claim

Last 4 digits of account number _ _ _ _ $ 60_00
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Cl contingent
a Un|iquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

a Student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
a Debts to pension or profit-sharing plans, and other similar debts

ct other.spealy CoLLECTloN

s_Zi§lB_-QO_

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that app|y.

a Contingent
Cl unliquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

a Debts to pension or profit-sharing plans, and other similar debts

ul otnei.speary CoLLECTloN

     

Last 4 digits of account number
When was the debt incurred?

As of the date you filel the claim is: Check all that app|y.

a Contingent
Cl unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

a Student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
a Debts to pension or profit-sharing plans, and other similar debts

di olner_speary COLLECTloN

Oflicial Form 106ElF Schedule ElF: Creditors Who Have Unsecured Claims page _ of_

Case 19-11357-ab|
Debtor1 JEZABEL SuAREz GARClA

First Name Middle Name Last Name

Doc 1 Entered 03/11/19 16:10:39 Page 35 of 67

Case number (ifkrlawrl)

Your NONPR|OR|TY Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

q*% PORTFOL|O RECOVERY Last4dlglts of account number _ _ _ _ $M
Nonpn'ority Creditor's Name w h d b d?
hen was t e e t incurre
120 CORPORATE BLVD STE 100
Number Street . . .
As of the date ou file, the claim is: Check all that a l .
NoRFol_K vA 23502 y P"y
City state ziP code Cl Contingent
Cl unliquidated
Who incurred the debt? Check one_ n Disputed
a Debtor1 only
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
n Debtor 1 and Debtor 2 only n Student loans
n At least °"e °f me debtors and another n Obligations arising out of a separation agreement or divorce that
. . . . you did not report as priority claims
f t | o n t d t
n check l ms c mm ls for a c mmu l y eb n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? d Other. Specify COLLECTlON
w No
n Yes
SW CRED|T SYSTEMS |__p_ Last4 digits of account number _ _ _ _ $ 1 478_00
Nonprion`ty Creditor's Name d?
When was the debt incurre
4120 |NTERNATIONAL PKWY STE 1100
Number Street
As of the date ou file, the claim is: Check all that a l .
CARRol_l_ToN Tx 75007 y p"y
City state ziP code Cl Contingent
n Un|iquidated
Who incurred the debt? Check one. n Disputed
m Debtor1 only
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
n Debtor1 and Debtor 2 only cl Student loans
n A‘ least one °f the debtors and another l;l Obligations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt you d'd not report as pnomy c|_a'ms _ y
n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? m Other Specify COLLECTION
w No
Cl Yes
s 907.00
OPORTUN lNC/PROGRESSOR Last 4 dlglt$ Of account number _ __ _ _
Nonpriority Creditors Name
When was th debt i red?
3201 DAl_l_As PKWY e "°“'
N“m°e' Street A rth d t f'l th cl i ' ch ir ll th l l
o e l : .
FRISCO TX 75034 s aeyou e, e amis ec a a appy
City State ZlP Code E] Contingent
n Un|iquidated
Who incurred the debt? Check one. n Disputed
m Debtor1 only
Cl Debtor2 only Type of NONPR|OR|TY unsecured claim:
g Debtortt and Debtor2 only n Student loans
At lees one of the debtors and another n Obligations arising out of a separation agreement or divorce that
Cl Check if this claim is for a community debt you d'd not report as p"°my c|a'ms
_ n Debts to pension or profit-sharing plans, and other similar debts
'S the °'a"“ S“bl°¢f f° offset? m other specify |NSTALLMENT LOAN
m No
n Yes
Official Form 106ElF Schedule ElF: Creditors Who Have Unsecured Claims page _ of

 

 

Total claim

 

 

 

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 36 of 67

Debtor1 JEZABEL SUAREZ GARCIA

First Name Middle Name Last Name

Case number tirlrnnwn)

Your NONPR|OR|TY Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

 

 

 

l.l

P|ONEER MCB

Nonpriority Creditor‘s Name

3240 E TROP|CANA

 

 

 

Number Street
LAS VEGAS NV 89121
City State ZlP Code

Who incurred the debt? Check one_

l;l Debtor 1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

l;l Check if this claim is for a community debt

ls the claim subject to offset?

n No
n Yes
CASH ONE

 

Nonpriority Creditors Name

1995 S NELLlS BLVD STE C

 

 

Number Street
LAS VEGAS NV 89115
City State ZlP Code

Who incurred the debt? Check one.

m Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

l;l At least one of the debtors and another

l;l Check |f this claim is for a community debt

ls the claim subject to offset?

d No
n Yes

CASHLAND

Nonpriority Creditors Name

PO BOX 10970

 

 

Number Street
SANTA ANA CA 9271 1
City State ZiP Code

Who incurred the debt? Check one.

Cl Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

l;l Check if this claim is for a community debt

ls the claim subject to offset?

d No
n Yes

Official Form 106ElF

Last 4 digits of account number __

_ _ _ $ 1,450.00
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

l;l Contingent
Cl unliquidated
l;l Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

Cl other Speeiry LOAN

$ 2,500.00

Last 4 digits of account number __ _
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
Cl unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

521 otnei. spain PAY DAY LOAN

     

Last 4 digits of account number ___

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
n Un|iquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

l;l Debts to pension or profit-sharing plans, and other similar debts

521 othei_ Specify PAY DAY LOAN

Schedule ElF: Creditors Who Have Unsecured Claims page_ of__

Case 19-11357-ab|
Deb,m JEZABEL SUAREZ GARClA

First Name Middle Name Last Name

mist Others to Be Notified About a Debt That You Already Listed

Doc 1 Entered 03/11/19 16:10:39 Page 37 of 67

Case number nrknewn>

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

Official Form 106ElF

example, ita collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts1 or 2, list the
additional creditors here. |f you do not have additional persons to be notified for any debts in Parts1 or 2, do not fill out or submit this page.

JOSEPH D|NO|A, ESQ.

Name

7271 W CHARLESTON BLVD STE 100

 

Number Street

 

LAS VEGAS NV 891 17

 

City State Z|P Code

JUSTICE COURT OF LAS VEGAS

Name

200 LEW|S AVE

 

 

 

On which entry in Part1 or Part 2 did you list the original creditor?

Line 4.2 of (Check one): El Part 1: Creditors with Priority Unsecured Claims
m Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number _

On which entry in Part1 or Part 2 did you list the original creditor?

Line 4.2 of (Check one): E] Part 1: Creditors with Priority Unsecured C|aims

Number Street q Part 2: Creditors with Nonpriority Unsecured
Claims

LAS VEGAS NV 89101 Last 4 digits of account number__ _ __ __

City State Z|P Code

BOULDER TOWNSHIP CONSTABLE

Name

505 AVENUE G

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On which entry i'n Part1 or Part 2 did you list the original creditor?

Line 4.2 of (Check one): El Part 1: Creditors with Priority Unsecured C|aims

   

Number S“€e‘ d Part 2: Creditors with Nonpriority Unsecured
Claims
BOULDER CITV NV 89005 Last 4 digits of account number_ _ _ _
city state ziP code
RAPlD CASH On which entry in Part1 or Part 2 did you list the original creditor?
Name
p0 BOX 730408 Line 4.5 of (Check one): El Part 1: Creditors with Priority Unsecured C|aims
Number 5"*"3* q Part 2: Creditors with Nonpriority Unsecured
C|aims
WlCHlTA KS 67278 Last 4 digits of account number_ _ _ _
City State Z|P Code
ALAN SOMPHONE MD On which entry in Part1 or Part 2 did you list the original creditor?
Name
9127 W RUSSLE RD STE 110 Line L of (Check one): E] Part1: Creditors with Priority Unsecured C|aims
Number S"ee‘ w Part 2: Creditors with Nonpriority Unsecured
Claims
LAS VEGAS NV 89148 Last 4 digits of account number_ _ _ _
CAPlTAL ONE BANK USA On which entry in Part1 or Part 2 did you list the original creditor?
Name
PO BOX 30231 Line 4.10 of (Check one): El Part 1: Creditors with Priority Unsecured C|aims
N‘"“°e' S“"‘ m Part 21 Creditors with Nonpriority Unsecured
C|aims
_SALT LAKE C|T¥ UT 84130 Last 4 digits of account number_ _ _ _
§;NCB/SAMS On which entry in Part1 or Part 2 did you list the original creditor?
FONBOX 965005 Line 4.9 of (Check one): El Part 1: Creditors with Priority Unsecured C|aims
um r Street
m Part 2: Creditors with Nonpriority Unsecured
C|aims
ORLANDO FL 32896 . .
my Slale ZlP Code Last 4 digits of account number_ _ _ _

Schedule EIF: Creditors Who Have Unsecured C|aims

page _ of _

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10139 Page 38 of 67
oewa JEZABEL SUAREZ GARClA Case numbe,(,km,,,

First Name Middle Name Last Name

 

m List Others to Be Notitied About a Debt That You Already Listed

5. Use th|s page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
examp|e, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Simi|arly, if you have more than one creditor for any of the debts that you listed ln Parts 1 or 2, list the
additional creditors here. lf you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GOODNIGHT PED|ATR|CS On which entry in Part1 or Part 2 did you list the original creditor?
Name
2551 N GREEN VALLEY PKWY STE 425A Line 4.7 of (Check one): El Part 11 Creditors with Priority Unsecured Claims
Number Street il Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 di its of account number
HENDERSON Nv 89014 9 _ _ _-
City State Z|P Code
THE BRISTOL AT SUNSET On which entry in Part1 or Part 2 dld you ||st the original creditor?
Name
2001 RAMROD AVE Line 4.8 of (Check one): El Part 11 Creditors with Priority Unsecured Claims
Number Street q Part 21 Creditors with Nonpriority Unsecured
Claims
HENDERSON NV 89014 Last 4 digits of account number _ _ _
City State ZlP Code
T MOBILE On which entry in Part1 or Part 2 did you list the original creditor?
Name
PO BOX 10970 Line 4.1 1 of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number S"Ee‘ g Part 21 Creditors with Nonpriority Unsecured
Claims
BELLEVUE WA 98015 Last 4 digits of account number _ _ _
City State ZlP Code
On which entry |n Part1 or Part 2 did you list the original creditor?
Name
Line of (Check one): El Part 11 Creditors with Priority Unsecured Claims
Number 5"“‘ Cl Part 21 Creditors with Nonpriority Unsecured
C|aims
, Last 4 digits of account number_ _ _ _
City State ZlP Code
On which entry in Part1 or Part 2 did you list the or|g|nal creditor?
Name
Line of (Check one): El Part 11 Creditors with Priority Unsecured Claims
Numbe' S"ee‘ El Part 21 Creditors with Nonpriority Unsecured
C|aims
Last 4 digits of account number_ _ _
On which entry in Part1 or Part 2 did you ||st the original creditor?
Name
Line of (Check one): Cl Part 11 Creditors with Priority Unsecured Claims
N“"‘be' s"°°‘ El Part 21 Creditors with Nonpriority Unsecured
C|aims
. Last 4 digits of account number_ _ _ __
Memm%_aw,mww..a._.u..1.§‘§.‘§.--_..,_1_~Z*E§°deMW , ,_ _. 1 …1 .1,_ cuce,m
Name On wh|ch entry in Part1 or Part 2 did you list the original creditor?
Line of (Check one): Cl Part 11 Creditors with Priority Unsecured C|aims
Number Street
El Part 21 Creditors with Nonpriority Unsecured
Claims
City Slale zlp code Last 4 digits of account number_ _ _

thcia| Form 106ElF Schedule ElF: Creditors Who Have Unsecured C|aims page __ of_

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10139 Page 39 of 67

Debtor1 JEZABEL SUAREZ GARC|A

First Name Middle Name Last Name

Add the Amounts for Each Type of Unsecured Claim

Case number rirl<nowni

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes on|y. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part1

Total claims
from Part 2

Of&cia| Form 106ElF

6a

60.

6d.

6e.

6h.

6i.

Domestic support obligations

. Taxes and certain other debts you owe the

government

C|aims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Tota|. Add lines 6a through 6d.

. Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

61. Tota|. Add lines 6f through 6i.

6a

6h.

60.

6d.

6e.

6f.

Sg.

6h.

61.

si.

 

 

 

 

 

 

Total claim
$
$
$
+ s
s 0.00
Total claim
s 0.00
s 0.00
s 0.00
+ s 24,746.00
s 24,746.00

 

 

Schedule ElF: Creditors Who Have Unsecured C|aims

page _ of _

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10139 Page 40 of 67

Fill in this information to identify your case:

JEZABEL SUAREZ-GARC|A

First Name Middle Name Last Name

Debtor

Debtor 2
(Spouse lf flling) First Name Middle Name Last Name

 

United States Bankruptcy Court for the; D|STR|CT OF NEVADA

 

%?i§ol`i:§"°e' El check if this is an
amended nling

 

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12115

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
q No. Check this box and tile this form with the court with your other schedules You have nothing else to report on this form.
m Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B.' Property (Oflicial Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
examp|e, rent, vehicle |ease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and

unexpired |eases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2,1

 

Name

 

Number Street

 

City State ZlP Code

2.2

 

Name

 

Number Street

 

C'*¥ ,, ,,.,,,,S,,,'afe. _..,,,,,?-'.P CQ?F,. ,

 

Name

 

Number Street

 

,,,,WC'*¥ ,

', ,,§',af.¢ ,,,,,,Z'P .C,.Qd,,e,
2.4

   

 

Name

 

Number Street

 

City 1,,, S'P'e, ,,7-',*°.,9°9§

 

2.5[

l Name

 

 

Number Street

 

City State Z| P Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10139 Page 41 of 67

Fill in this information to identify your case:

Debtor1 JEZABEL SUAREZ-GARC|A

Fist Name Middle Name Last Name

Debtor 2
(Spouse, if filing) Firat Name Middle Name Last Name

 

United States Bankruptcy Court for the: D|STR|CT OF NEVADA

 

Case number
tittnown) El cheek it this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. |f two married people
are filing together, both are equally responsible for supplying correct information. |f more space ls needed, copy the Additional Page, fill lt out,
and number the entries in the boxes on the |eft. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (lf known). Answer every question.
1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor.)
m No
l;l Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and V\hsconsin.)

n No. Go to line 3.
l;l Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

l;lNo

l;l Yes. ln which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spousa, former spousel or legal equivalent

 

Number Street

 

City State ZlP Code

3. |n Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 1060), Schedule E/F (Official Form 106ElF), or Schedule G (Official Form 1066). Use Schedule D, i
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

Column 1.' Your codebtor Column 2.' The creditor to whom you owe the debt
Check all schedules that apply: l
Name l;l Schedule D, line _
l:l Schedule E/F, line '
Number S"ee‘ l:l Schedule G, line
City v State ZlP Code
Name l:l Schedule D, line
l;l Schedule E/F, line
Number S"ee‘ l;l Schedule G, line
city y , state ziP code
Name El schedule D, line
l;l Schedule E/F, line
Number S"ee‘ l;l Schedule G, line
City v v l y y State ZlP Code

Official Form 106H Schedule H: Your Codebtors page 1 of_

Case 19-11357-ab|

Fill in this information to identify your case:

JEZABEL SUAREZ-GARC|A

Middle Name

Debtor 1

First Name

Debtor 2

Last Name

 

(Spouse. if filing) Fiist Name Middle Name

United States Bankruptcy Court for the: DlSTRlCT OF NEVADA

Case number

Last Name

 

rif knewn)

 

 

Official Form 106|
Schedule l: Your income

Doc 1 Entered 03/11/19 16:10139 Page 42 of 67

Check if this is:

n An amended filing
cl A supplement showing postpetition chapter 13

income as of the following date:

MM / DD/ YYYY

12/15

Be as complete and accurate as possible. |f two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. |f you are married and not filing jointly, and your spouse is living with you, include infonnatlon about your spouse.
|f you are separated and your spouse is not filing with you, do not include information about your spouse. lf more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

 

1. Fill in your employment
information.

lf you have more than one job,
attach a separate page with
information about additional
employers

Employment status

include part-time, seasonal, or
self-employed work.

Occu ation
Occupation may include student p

or homemaker, if it applies.
Employer’s name

Employer’s address

Debtor 1

m Employed
n Not employed

Debtor 2 or non-filing spouse

n Employed
n Not employed

 

 

 

 

 

 

SUPERV|SOR

BELLAGIO

PO BOX 7700

Number Street Number Street

LAS VEGAS NV 89122

City State ZlP Code City State ZlP Code
8 YEARS

How long employed there? 8 YEARS

 

m Give Details About Monthly lncome

Estimate monthly income as of the date you file this form, |f you have nothing to report for any line, write $O in the spaoe. include your non-filing

spouse unless you are separated

lf you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. lf you need more space, attach a separate sheet to this form.

 

2. List monthly gross wages, salary, and commissions (before all payroll

deductions). lf not paid monthly, calculate what the monthly wage would be. 2.

3. Estimate and list monthly overtime pay.

4. Ca|cu|ate gross income. Add line 2 + line 3.

Official Form 106|

 

For Debtor1 For Debtor 2 or
non-filing spouse
$_3;-_1£8_-2_3_ $
3. + $ + $
41 $ 3,198.23 $

 

 

 

 

 

Schedule l: Your income

page 1

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 43 of 67

oewa JEZABEL suAREz-eARClA

 

 

 

 

Case number (,iknuwn)

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
ggn-fiiing §ggg§g
Copy line 4 here ............................................................................................... ') 4. $M $
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. 5 445.16 $
5b. Mandatory contributions for retirement plans 5b. $_M $
5c. Voluntary contributions for retirement plans 5c. $__QM $
5d. Required repayments of retirement fund loans 5d. $ O~OO $
5e. insurance 5e. $ O-OO $
5f. Domestic support obligations 5f. $ 60-00 $
59. Union dues 5g_ $_Om $
5h. Other deductions. Specify: 5h. 5 0.00 + 5
s. Add the payroll deductions Add lines 5a + 5b + 5a + sd + se +5f + 5g + 5h. 6. 5 445.16 5
7. Ca|cu|ate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 2,753-07 $
8. List all other income regularly received:
Ba. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0 00 $
monthly net income. Ba. _'
Bb. interest and dividends Bb. 5 0.00 5
Bc. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, maintenance, divorce $ 0 00 $
settiement, and property settlement. Bc. _`
Bd. Unemp|oyment compensation Bd. O-OO
Be. Social Security Be. $ O_OO
Bf. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Suppiemental
Nutrition Assistance Program) or housing subsidies
Specify: Bf. $M $
Bg. Penslon or retirement income Bg. 5 0.00 5
8h. Other monthly income. Specify: 8h. + $ 0.00 + $
9. Add all other income. Add lines 8a + 8b + 8c + Bd + Be + Bf +Bg + 8h. 9. 5 0.00 $
10. Ca|cu|ate monthly income. Add line 7 + line 9. !
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $__2L3`07 + $ i_ $ 2’753`07
11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your househoid, your dependents, your roommates, and other
friends or reiatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11_ + 5 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabi/ities and Certain Statistical lnformation, if it applies 12. $._____2’753‘07
Comb|ned

13. Do you expect an increase or decrease within the year after you file this form?

No.

 

 

 

monthly income

 

n Yes. Explain:

 

 

Official Form 106|

Schedule |: Your income

page 2

 

 

 

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 44 of 67

Fill in this information to identify your case:

Deb‘°" JE,§£`N',BEL SUAREZ'?.§§§N?K` L,S.Nm check if this is;

Debtor2 n An amended hilng

(SPOMS€, if filing) Fir\t Name Midde Name Last Name
n A supplement showing postpetition chapter 13
United States Bankruptcy Courtforthe: D|STR|CT OF NEVADA expenses as Of the fonowing date:

 

((:|fa:e nu;'nber MM / DD/ YYYY
nown

 

 

Official Form 106J
Schedule J: Your Expenses 12115

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m Describe Your Household

1. is this a joint case?

 

M No. Go to line 2.
El Yes. Does Debtor 2 live in a separate househo|d?

n No
Cl Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Househo/d of Debtor 2.

 

 

 

 

 

2. Do you have dependents? l:| NO
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and d Yes. Fill out this information for Debtor 1 °r Debtor 2 age Wifh you?
Debtor 2. each dependent .......................... cl
Do not state the dependents’ DAUGHTER 4 q N°
names. Yes
SON 8 n NO
w Yes
DAD §§ n NO
Yes
MOM §Q n NO
w Yes
n No
m Yes
3. Do your expenses include w NO

expenses of people other than
, yeur§e,lf.en¢_ys>iur del>.endents? .. cl ,Yes,

Estimate Your ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Your Income (Official Form 106|.) Y°\-"' expenses
4. The rental or home ownership expenses for your residence. include first mortgage payments and 1 100 00
any rent for the ground or iot. 4_ $ ’ `

if not included in line 4:

4a. Reai estate taxes 4a. $ 0.00
4b. Property, homeowner’s, or renter’s insurance 4b_ $ 0.00
4c. Home malntenance. repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner’s association or condominium dues 4d. $ 0-00

Official Form 106J Schedule J: Your Expenses page 1

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 45 of 67

Debtor1 JEZABEL SUAREZ-GARC|A

10.

11.

12.

13.

14.

16.

17.

20.

First Name M'dde Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Uti|ities:

sa. Electricity, heat, natural gas
6h. Water, sewer, garbage collection
6e. Telephone, cell phone, internet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies
. Chi|dcare and children’s education costs

. C|othing, laundry, and dry cleaning

Personal care products and services
Medica| and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitab|e contributions and religious donations

lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Hea|th insurance
15c, Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments:
17a. Car payments for Vehicle 1
17l). Car payments for Vehicle 2

17a. Other. Specify:

 

17d. Other. Specify:

 

your pay on line 5, Schedule I, Yourlncome (Official Form 106|).

Cther payments you make to support others who do not live with you.
Specify:

 

Case number iiil<nown)

. Your payments of alimony, maintenance, and support that you did not report as deducted from

other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your lncome.

20a. Mortgages on other property

20b. Real estate taxes

20a. Property, homeowner’s, or renter’s insurance
zod. Maintenance, repair, and upkeep expenses

20a. Homeowner’s association or condominium dues

Official Form 106J Schedule J: Your Expenses

6a
6h.
6c.

6d.

15a.
15b.
150.

15d.

16.

17a.

17b.

17c.

18.

19.

20a.

20b.

20c.

20d.

20e.

Your expenses

$

69€66969€069696969

69696969

69696969

6969696969

 

0.00

210.00
89.00

142.00
0.00

700.00
0.00
100.00
20.00
10.00

160.00

0.00
0.00

0.00
0.00

160.00
0.00

0.00

446.00
0.00
0.00
0.00

0.00

0.00

0.00

0.00
0.00
0.00
0.00

page 2

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 46 of 67

Debtor 1 JEZABEL SUAREZ'GARC|A Case number iinmawn)

First Name Midde Name Last Name

21. Other. Specify:

 

22. Ca|cu|ate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses

23. Ca|cu|ate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule /.

23b. Copy your monthly expenses from line 220 above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

w No.

n Ye$~ Explain here:

Official Form 106J Schedule J: Your Expenses

21.

22a.

22b.

22c.

23a.

23b.

23c.

 

 

 

 

 

 

+5 0.00
$ 3,187.00
5 0.00
5 3,187.00

$ 2,753.07
_$ 3,187.00
5 -433.93
page 3

 

 

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 47 of 67

Fill in this information to identify your case:

Debtor1 JEZABEL SUAREZ-GARCIA

First Name Midde Name Last Name

Debtor 2
(Spouse, if tiling) Fiisi Name Middle Name Last Name

 

United States Bankruptcy Court for the: DiSTR|CT OF NEVADA

Case number
(if known)

 

Cl check if this is an

 

 

amended filing

Official Form 106Dec
Deciaration About an individual Debtor’s Schedules wis

 

 

if two married people are filing togetherl both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

1‘°" °°'°"

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

n No
w Yes. Name of person AMY M|LLER . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

X% x

Signature of Debtor 1 Signature of Debtor 2

Date 3 [// f &/q Date
MM/ DD YYYY MM/ DD / YYYY

 

 

 

Official Form 106Dec Deciaration About an individual Debtor’s Schedu|es

Case 19-11357-ab|

Fill in this information to identify your case:

Debtor1 JEZABEL SUAREZ-GARCIA

First Name Middle Name Last Name

Debtor 2

 

(Spouse, if filing) Firsi Name Middle Name Last Name

United States Bankruptcy Court for the: D|STR|CT OF NEVADA

Case number
(if known)

 

 

 

Official Form 107

Doc 1 Entered 03/11/19 16:10:39 Page 48 of 67

El check if this is an
amended filing

Statement of Financial Affairs for individuals Filing for Bankruptcy o4l1e

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

m$ive Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

n Married
Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

MNO

n Yes List ali of the places you lived in the last 3 years, Do not include where you live now.

Debtor 2:

n Same as Debtor 1

Dates Debtor 2
lived there

n Same as Debtor 1

From

 

 

 

 

 

 

Number Street

To

 

 

City

a Same as Debtor 1

State Z|P Code
a Same as Debtor 1

From

 

 

Debtor 1: Dates Debtor1
lived there
From

Number Street
To

City State Z|P Code
From

Number Street
To

 

 

city stale ziP code

Number Street

To

 

 

city

State ZlP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, Caiifornia, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and V\/lsconsin.)

MNO

a Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Explain the Sources of Your income

 

Official Form 107

Statement of Financial Affairs for individuals Filing for Bankruptcy page 1

Case 19-11357-ab|

Debtor1 JEZABEL SUAREZ-GARC|A

 

F'lsi Name Midde Name

Last Name

Case number i/rl<ndwni

Doc 1 Entered 03/11/19 16:10:39 Page 49 of 67

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from ali jobs and ali businesses including part-time activities
if you are hling a joint case and you have income that you receive together, list it only once under Debtor 1.

n No
521 Yes. Fill in the details

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:
(January 1 to December 31,20]5 )
YYYY

For the calendar year before that:
(January1 to December 31,2017 )
YYYY

 

Sources of income
Check ali that appiy.

m Wages commissions,

bonuses tips
n Operating a business

m Wages, commissions,

bonuses tips
n Operating a business

w Wages, commissions
bonuses tips

n Operating a business

Gross income

(before deductions and
exciusions)

$ 7,995.57
$ 38,835.00
$ 39,199.00

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxabie. Examples of other income are alimony; child support; Social Security,
unemploymentl and other public benth payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. if you are ming a joint case and you have income that you received together, list it only once under Debtor 1.

Sources of income
Check ali that app|y.

n Wages commissions

bonuses tips
n Operating a business

n Wages, commissions
bonuses tips

cl Operating a business

n Wages commissions
bonuses tips

n Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

MNo

Ei Yes. Fill in the details

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

Sources of income
Describe beiow.

Gross income from
each source

(before deductions and
exciusions)

oet,nerz'i:

 

Sources of income
Describe beiow.

 

 

(January 1 to December 31 .2013 )
YYYY

 

For the calendar year before that:

 

 

(January 1 to December 31,2017
YYYY

 

Official Form 107

Statement of Financial Affairs for individuals Filing for Bankruptcy

 

Gross income

(before deductions and

exciusions)

 

Gross income from

each sourc

(before deductions and

exciusions)

page 2

Debtor1 JEZABEL SUAREZ'GARC|A Case number (irkndwni

Midde Name

Case 19-11357-ab|

First Name

Doc 1 Entered 03/11/19 16:10:39 Page 50 of 67

 

l.ast Na me

must Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

l:l No. Neither Debtor1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personai, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

l:l No. Go to line 7.

l:l Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations such as

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

m Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

w No. Go to line 7.

l:l Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Creditors Name

Dates of Total amount paid Amount you still owe
payment

 

Number

Street

 

 

City

State ZlP Code

 

Creditors Name

 

Number

Street

 

 

City

State ZlP Code

 

Creditors Name

 

Number

Street

 

 

City

State ZiP Code

Was this payment for...

n Mortgage

n Car

E] crediteard

n Loan repayment

n Suppliers or vendors
n Other

n Mortgage

n Car

E] credit card

n Loan repayment

n Suppiiers or vendors
n Other

n Mortgage

n Car

n Credit card

n Loan repayment

n Suppiiers or vendors
E] other

 

Official Form 107

Statement of Financial Affairs for individuals Filing for Bankruptcy

page 3

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 51 of 67

named JEZABEL suAREz-GARC\A

Case number (irl<ndwni

 

First Name

Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your reiatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations
such as child support and alimony.

MNo

El Yes. List ali payments to an insider.

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
insiders Name
Number Street
City State ZiP Code
$ $

 

insiders Name

 

Number Street

 

 

City

State ZiP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

include payments on debts guaranteed or cosigned by an insider.

MNo

El Yes. List ali payments that benefited an insider.

Dates of Total amount Amount you still Reason for this payment

payment pa'd owe include creditors name

 

 

 

 

 

insiders Name $ $
Number Street
City State ZlP Code

$ $

 

insiders Name

 

Number Street

 

 

City

Official Form 107

State ZlP Code

Statement of Financial Affairs for individuals Filing for Bankruptcy page 4

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 52 of 67

Debtor1 JEZABEL SUAREZ'GARC|A Case number ii/ltriewnl

Firsi Name Middle Name Last Name

identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters including personal injury cases, small claims actions divorces collection suits paternity actions support or custody modifications

and contract disputes

El No
El Yes. Fill in the details

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
GARN|SHMENT JUST|CE COURT, LAS VEGAS
Case title 18C005045 C°un Name m Pending
El
200 LEwls AVE O“ app“'
Number street m Concluded
Case number LAS VEGAS NV 89101
City State ZlP Code
Case title own Name m Pending
0 On appeal
Number Street m Concluded
Case number
City State ZlP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or |evied?
Check ali that apply and fill in the details beiow.

M No. Go to line 11.
l;l Yes. Fill in the information beiow.

Describe the property Date Vaiue of the property

 

Creditors Name

 

Number Street Explain what happened

El Property was repossessed

 

l;l Property was foreclosed
El Property was garnished,
city state ziP code l;l Property was attached, seized, or levied

 

Describe the property Date Value of the property

 

Creditors Name

 

Number Street
Explain what happened

Property was repossessed
Property was foreclosed

 

 

City State ZlP Code Property was garnished

DD[JU

Property was attached, seized or levied

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 53 of 67

Debtor1 JEZABEL SUAREZ-GARC|A Case number ii/l<rrewni

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

mNo

El Yes. Fill ih the details

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
$
Number Street
City State ZlP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors a court-appointed receiver, a custodian, or another officiai?

m No
cl Yes

m List Certain Gifts and Contributions

 

13_Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

mNo

n Yes Fill in the details for each gift.

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Vaiue
per person the gifts
_ $
Person to Whorn You Gave the Gift
$
Number Street
City State ZiP Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Vaiue
per person the gifts
Person to Whorn You Gave the Gift $
$

 

 

 

Number Street

 

City State ZlP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 54 of 67

Debtor1 JEZABEL SUAREZ-GARC|A

Case number tilt/lewin
First Name Middle Name Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

UNo

El Yes. Fill in the details for each gift or contribution

 

 

 

Gif\s or contributions to charities Describe what you contributed Date you Vaiue
that total more than $600 contributed
$
Charity's Name
$

 

 

Number Street

 

City State ZlP Code

mist Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

MNo

n Yes. Fill in the details

Describe the property you lost and Describe any insurance coverage for the loss Date of your Vaiue of property
how the loss occurred t t _ _ t loss lost
include the amount that insurance has paid. List pending insurance
claims on line 33 of Scheduie A/B: Property.
$

 

mist Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?

include any attorneys bankruptcy petition preparers or credit counseling agencies for services required in your bankruptcy.

El No
m Yes. Fill in the details

 

 

 

 

 

AMY M|LLER Des°l'leion and value of any property transferred it)r;fr.\es:);yvr:\aesnt or Amount of payment
Person Who Was Paid made
8565 S EASTERN AVE FOR PREPARE ALL FORMS OF CHAPTER 7
Number Street $ 200.00

$ i
LAS VEGAS NV 89123 '

 

§ City State ZlP Code

l amy@amytaxesnmore.com

Email orwebsite address

 

 

Person Who Made the Payment, `rf Not You

 

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 55 of 67

Debtor 1 JEZABEL SUAREZ'GARC|A Case number (irknowm

First Name Middle Name Last Name

 

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZlP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

MNo

Cl Yes. Fiii mine details

 

 

 

 

Description and value of any property transferred Date paymenth Amount of payment
transfer was
made
Person Who Was Paid
Number Street $
$

 

 

 

City State ZlP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement
M No
Cl Yes. Fiii in the details

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZlP Code

Person's relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZlP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 8

 

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 56 of 67

 

Debtor1 JEZABEL SUAREZ-GARC|A case number (,imw,.)

First Name Middle Name Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)
w No
Cl Yes. Fiii in the details
Description and value of the property transferred Date transfer §
was made §
§
Name of trust §
§
i
§
§
Part 8: List certain Financial Aecounts, lnstrum¢nto, Safo Doposlt lox¢s, and Stongo Un|ts
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions
m No §
Ei Yes. Fiii in the detaiis. §
Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial institution
xxXX-_ _ _ _ Cl checking $
Number Street a Savings
n Money market
t a Brokerage §
' city state ziP code n other
XXXX-_ _ _ _ Cl checking $
Name of Financial institution '___
a Savings
Number Street a Money market
a Brokerage
n Other
city state ziP code §
§ 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
m No
a Yes. Fill in the detaiis.
Who else had access to it? Describe the contents Do you still
have it?
n No
Name of Financial institution Name n Yes
i,
§ Number street Number Street
l
§ City State Z|F Code
§ city state ziF code
Ofncial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 9

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 57 of 67

Debtor1 JEZABEL SUAREZ'GARC|A Case number iirl<newn)

First Name Middle Name Last Name

22.Have you stored property in a storage unit or place other than your horne within 1 year before you filed for bankruptcy?

No
El Yes. Fill in the details.

 

 

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
n No
Name of Storage Faclllty Name n Yes
Number Street Number Street

 

CityState ZiP Code

 

 

City State ZiP Code

mhmm Proporty ¥ou l'lold or control for Somoono lloo

z:i. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone.
No
El Yes. Fill in the details.
Where is the property? Describe the property Vaiue

 

Owner‘s Name $

 

` Street
Number Street

 

 

 

City State ZiP Code

 

City State ZiP Code

6Ivo Dotolls About lnvlronmontol information

 

For the purpose of Part 10, the following definitions app|y:

l Environmental law means any federa|, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, |and, soi|, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or materia|.

l Site means any |ocation, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sltes.

l Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous materia|, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental |aw?

due

El Yes. Fill in the details.

 

 

Govemmentai unit Environmental iaw, if you know it Date of notice
Name of site Govemmentai unit
Number Street Number Street

City State ZiP Code

 

 

City State ZlP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 58 of 67

Debtor1 JEZABEL SUAREZ'GARC|A Case number (irinawn)

First Name Middle Name Last Name

25.Have you notified any governmental unit of any release of hazardous materia|?

MNo

Cl Yes. Fill in the details

 

 

 

Govemmental unit Environmentai law, if you know it Date of notice
i
§ Name ot site Govemmenta| unit
l
§ Number Street Number Street
§
§
city state ziP code

 

City State ZiP Code

26.Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders

mNo

Cl Yes. Fill in the details
Status of the

 

 

 

 

 

Court or agency Nature of the case case
Case title
Court Name cl Pendmg
n On appeal
Number street n Concluded
case number city state ziP code

moivo pot-lis About ¥our Business or Coimootiono to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
n A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
n A member of a limited liability company (LLC) or limited liability partnership (LLP)
n A partner in a partnership
n An officer, director, or managing executive of a corporation

n An owner of at least 5% of the voting or equity securities of a corporation

w No. None of the above applies Go to Part12.
n Yes. Check ali that apply above and fill in the details below for each business
Describe the nature of the business Employer identification number
Do not include Social Security number or iTiN.

 

Business Name

 

 

 

E|N: ___ ___ - _______
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City State ZiP Code
Describe the nature of the business Employer identification number

Do not include Social Security number or iTiN.

 

Business Name

 

 

ElN:__-_________
Number Street
Name of accountant or bookkeeper Dates business existed
From To

 

City State ZiP Code

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 11

 

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 59 of 67

Debwr 1 JEZABEL SUAREZ-GARC|A Case number (nknawn)

F'lst Name Midde Name Last Name

 

Employer identification number

Describe the nature of the business _
Do not include Social Security number or i'iiN.

 

Business Name

E|N: -_____________

 

N“"‘b°' 5"°°‘ Name of accountant or bookkeeper Dates lilli$il\€$s existed

 

From To

 

City State ZlP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include ali financial
institutions, creditors, or other parties.

n No
El ves. Fiii in the details below.

Date issued

 

Name MM l DD l YYYY

 

Number Street

 

 

city state ziP code

m-»-»~

 

| have read the answers on this Statement of Financial Affairs and any attachments, and l declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

trw x

Signature of Debtor 1 Signature of Debtor 2

Date S-»//~M//z Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

w No
n Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

DNo

g Yes. Name of person AMY M|LLER . Attach the Banknlptcy Petition Preparer’s Notice,
Dec/aration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 12

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 60 of 67

Fi|| in this information to identify your case:
Debtor1 JEZABEL SUAREZ GARC|A
FirsiName Middle Name LasiName

Debtor 2
(Spouse, if nling) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: D|STR|CT OF NEVADA

case number n Check if this is an
(""“°W") amended filing

 

 

 

Official Form 108
Statement of Intention for individuals Filing Under Chapter 7 12/15

if you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the fonn.
if two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form, On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (0fficiai Form 106D), fill in the
|nfonnation below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Scheduie C?
Credit°"‘°> U Surrender the property. w No

name: CHASE MORTGAGE
m Retain the property and redeem it. m Yes

Descri tion of
prope:y HOME U Retain the property and enter into a

securing debt 6`\ v\ i\ \€ -{-(AV\A,{ \\1 v\OVy\ e Reaff/rmatlon Agreement.
hew w § e`/"\A MS,\Q;¢ \Ao( jjng m Retain the property and [exp|ain]: EX-
.d` doq{u' . c<_€€ SPOUSE LOAN, NO LONGER M|NE
w..a,_,,.m\,~.~.».,_t,tw_...~,,,b`e.mW…A___, .. , t , _

garemd;tofs UN|FY FCU U Surrender the property. m No

 

D m Retain the property and redeem it. w Yes
' t‘ f
escnp lon 0 2014 DODGE CARAVAN m Retain the property and enter into a

pro ert . .
secgrin; debt Reaff)rmat)on Agreement.

m Retain the property and [exp|ain]:
CONT|NUE TO MAKE PAYMENTS

Creditor’s U Surrender the property. m NO
name:

 

 

U Retain the property and redeem ii. n Yes
Description of
property

securing debt:

U Retain the property and enter into a
Reaffirmatlon Agreement.

m Retain the property and [exp|ain]:

 

CrediiOr’s U Surrender the property. n NO

name:

D _ f f U Retain the property and redeem it. U Yes
escn ion o

prope:y m Retain the property and enter into a

securing debt Reaff)'rmat)'on Agreement,

m Retain the property and [exp|ain]:

 

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 61 of 67

Debtor1 JEZABEL SUAREZ-GARC|A Case number (Ifknown)

 

First Name Midde Name Last Name

m List Your Unexpired Personal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G.' Executory Contracts and Unexpired Leases (0fficiai Form 1066),
fill in the information below. Do not list real estate |eases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Wl|i the lease be assumed?

 

 

 

 

 

 

Lessor’s name: \;l No
. . \;l Yes

Description of leased

property:

Lessor’s name: n No
Ei

Description of leased Yes

property:

Lessor`s name: cl No

Description of leased \;l Yes

property:

Lessor’s name: cl NO
\;l Yes

Description of leased

property:

Lessor‘s name: cl No
\;l Yes

Description of leased

property:

Lessor’s name: cl No
n Yes

Description of leased

property:

Lessor‘s name: cl No
n Yes

Description of leased
property:

msign Bel°w

 

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

ti x

 

 

Signature of Debtor 1 Signature of Debtor 2
Date z t /[ ZZU/ § Date
MM/ DD / YYYY MM/ DD/ YYYY

Ofiiciai Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 62 of 67

Check one box only as directed in this form and in
Form122A-1Supp:

Fill in this information to identify your case:

Debtor1 JEZABEL SUAREZ-GARC|A

First Name Middle Name Last Name

w 1. There is no presumption of abuse.

Debtor 2
(SpOLiSB, if flitl'ig) Firsi Name Middle Name Last Name

 

ij 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
Means Test Calculation (Official Form 122A-2).

United States Bankruptcy Court for the: D|STR|CT OF NEVADA

ij 3. The Means Test does not apply now because of

Case number
qualified military service but it could apply later.

(lt known)

 

 

 

 

 

l'.] check if this is an amended ming

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly income 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. if more
space is needed, attach a separate sheet to this form, include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). if you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement ofExemption from Presumption of

Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

m Ca|cu|ate Your Current Monthly income

 

 

1. What is your marital and filing status? Check one oniy.

E Not married. Fill out Coiumn A, lines 2-11.
m Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

m Married and your spouse is NOT filing with you. You and your spouse are:
m Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

m Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. if the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. if you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gross wagesl salary, tips, bonuses, overtime, and commissions
(before all payroll deductions). $ 3.198.23 $

3. A|imony and maintenance payments. Do not include payments from a spouse if 0 00
Column B is filled in. $___' $

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your household, your dependents, parents.
and roommates. include regular contributions from a spouse only if Column B is not

filled in. Do not include payments you listed on line 3. $_MO $

5. Net income from operating a business, profession, Debtor 1 Debtor 2

 

 

or farm

Gross receipts (before all deductions) $___ $____

Ordinary and necessary operating expenses - $ - $

Net monthly income from a business, profession, or farm $ 0.00 $ ::rr;y_) $ 0.00 $
6. Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) $ $

Ordinary and necessary operating expenses - $ - $

Net monthly income from rental or other real property $ O_OO $ :::;y_) $ O_OO $
7. |nterest, dividendsl and royalties $ 0.00

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 1

 

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 63 of 67

 

 

Debtor1 JEZABEL SUAREZ-GARC|A Case number (lrlrnewn)
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
B. Unemp|oyment compensation $ 0.00 $

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. lnstead, list it here: ...............................

For you .............. $
For your spouse ................................................................... $

 

9. Penslon or retirement income. Do not include any amount received that was a
benefit under the Social Security Act.

10. income from ali other sources not listed above. Specify the source and amount
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. lf necessary. list other sources on a separate page and put the total below.

$ 0.00 $

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00
$ 0.00
Total amounts from separate pages, if any. + $ 0.00 + $
11. Ca|cu|ate your total current monthly income. Add lines 2 through 10 for each + =
column. Then add the total for Column A to the total for Column B. $ 3,198.23 $ $ 3,198.23
Total current
monthly income
m Determine Whether the Means Test Applies to You
12. Ca|cu|ate your current monthly income for the year. Follow these steps: W Wmm m
12a. Copy your total current monthly income from line 11. .................................................................................. copy line 11 here-) l $ 3 198.23 §
Multip|y by 12 (the number of months in a year). X 12
12b. The result is your annual income for this part of the form. 12b. £ $_3_8_,318.16 g
13. Ca|cu|ate the median family income that applies to you. Follow these steps:
Fill in the state in which you live. 1 NEVADA §
Fill in the number of people in your household 5
Fill in the median family income for your state and size of household. ............................................................................................. 13. $ 81,318-00

 

 

 

To find a list of applicable median income amounts, go on|ine using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

14. How do the lines compare?

14a. i Line 12b is less than or equal to line 13. 0n the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. El Line 12b is more than line 13. 0n the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

By signing here, l declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

xc@ x

 

 

Signature of Debtor 1 Signature of Debtor 2
Date § [ /{ 1201 z Date
MM/ DD /YYYY MM/ DD /YYYY

if you checked line 14a, do NOT fl|| out or file Form 122A-2.
lf you checked line 14b, fill out Form 122A-2 and file it with this form,

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 2

Case 19-11357-ab| Doc 1 Entered 03/11/19 16:10:39 Page 64 of 67

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
=i< =i< =i< =i< =i< >l=
)
ln re: ) Bankruptcy No.:
JEZABEL suAREz-GARclA § Chapter 7
) VERIFICATION OF CREDITOR
) MATRIX
)
)
Debtor(s). )
)
)

 

The above named Debtor hereby verifies that the attached list of creditors is true

and correct to the best of his/her knowledge

Date z-`//v Z(Q/@ Signature f

Date Signature

 

 

 

vercredmatrix.wpd rev.4/12/07

Case 19-11357-ab|

BANK OF M|SSOUR|
5109 BROADSBAND LANE
SlOUX FALLS, SD 57109

CAP|TAL ONE BANK USA NA
PO BOX 30281
SALT LAKE C|TY, UT 84130

CRED|T ONE BANK
PO BOX 98872
LAS VEGAS, NV 89193

DUVERA
1910 PALOMAR POlNT WAY STE 101
CARLSBAD, CA 92008

SYNCB/SAMS
PO BOX 965005
ORLANDO, FL 32896

AD ASTRA RECOVERY SERV|CE
7330 W 33RD ST N STE 118
WlCHlTA, KS 67205

ALL|ED COLLECT|ON SVCS
3080 S DURANGO DR STE 208
LAS VEGAS, NV 89117

HP SEARS
PO BOX 2307
BAKERSF|ELD, CA 93303

lQ DATA lNT'L |NC
PO BOX 340
BOTHELL, WA 98041

M|DLAND FUND|NG LLC
2365 NORTHS|DE DR|VE STE 300
SAN D|EGO, CA 92108

PORTFOL|O RECOVERY
120 CORPORATE BLVD STE 100
NORFOLK, VA 23502

Doc 1 Entered 03/11/19 16:10:39 Page 65 of 67

CRED|TOR MATR|X
JEZABEL SUAREZ GARC|A

CaS€ 19-11357-ab| DOC 1

SW CRED|T SYSTEMS L.P.
4120 lNTERNAT|ONAL PKWY STE 1100
CARROLLTON, TX 75007

OPORTUN lNC/PROGRESSO FlN
3201 DALLAS PKWY STE 700
FR|SCO, TX 75034

P|ONEER MCB
3240 E TROP|CANA
LAS VEGAS, NV 89121

JOSEPH D|NO|A, ESQ.
7271 W. CHARLESTON BLVD STE 100
LAS VEGAS, NV 89117

JUST|CE COURT OF LAS VEGAS
200 LEW|S AVE
LAS VEGAS, NV 89101

BOULDER TOWNSH|P CONSTABLE
505 AVENUE G
BOULDER C|TY, NV 89005

UN|FY FCU
1899 WESTERN WAY
TORRANCE, CA 90501

CHASE MORTGAGE
700 KANSAS LANE
MONROE, LA 71203

RAP|D CASH
PO BOX 780408
WlCHlTA, KS 67278

CASH ONE
1995 S. NELL|S BLVD STE C
LAS VEGA, NV 89115

ALAN SOMPHONE MD
9127 W RUSSEL RD STE 110
LAS VEGAS, NV 89148

GOODNlGHT PED|ATR|CS
2551 N GREEN VALLEY PKWY STE 425A
HENDERSON, NV 89014

Entered 03/11/19 16:10:39 Page 66 of 67

CaS€ 19-11357-ab| DOC 1

BR|STOL AT SUNSET
2001 RAMROD AVE
HENDERSON, NV 89014

T |VlOBlLE
PO BOX 53410
BELLEVUE, WA 98015

CASHLAND
PO BOX 10970
SANTA ANA, CA 92711

Entered 03/11/19 16:10:39 Page 67 of 67

